Defendants’ Motion to Dismiss
        EXHIBIT 3
      Congress’ Secret
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 2 of 97




CONGRESS'
SECRET
91.17
T RILLION
GIVEAWAY
   ZACH s C 11 E I IR
                                                         FTC-PROD-00000610


               FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 3 of 97




  CONGRESS'
  SECRET
  91.17
  T RILLION
  GIVEAWAY

                                                         FTC-PROD-00000611


               FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 4 of 97




                                                         FTC-PROD-00000612


               FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 5 of 97




  CONGRESS'
  SECRET
  91.17
  T RILLION
  GIVEAWAY
              # 1   BEST-SELLING         AUTHOR




            ZAN! SCHEIDT
                                                         FTC-PROD-00000613


               FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 6 of 97




 Copyright © Agora Financial, LLC, 2018
 All rights reserved.

 ISBN: 978-1-6212919-2-3

 22 21 20 19 18      1 2345 6 7

 Published by Agora Financial, 808 St. Paul Street, Baltimore, Maryland
 www.agorafinancial.com

 Cover and Layout Design: Andre Cawley




                                                                          FTC-PROD-00000614


                      FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 7 of 97




                     ACKNOWLEDGMENTS




   Pulling this book together so quickly was a team effort. Here are just a
   few of the people I should thank: Rick Singer-Barnard for compiling my
   research; Ali Glenn for helping keep me on schedule; Andre Cawley for his
   design expertise; Erik Kestler, Marina Mamangakis and Chloe Mathers for
   their fast-paced copyediting; Matt Insley for his leadership; and, of course,
   my wife and children for inspiring me.




                                                                         FTC-PROD-00000615


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 8 of 97




                                   CONTENTS


   Introduction                                                                    1

   Chapter 1: Section 199A—The Provision That Could Pay You Thousands
   of Dollars Every Month                                                          5

   Chapter 2: How to Make Sure You Get the Biggest, Best Congressional Checks     11

   Chapter 3: Earn Regular Checks as the World Goes Green                         17

   Chapter 4: Collect Texas Oil Checks                                            23

   Chapter 5: Earn Meaty Checks From a Legendary "Vulture Investor"               29

   Chapter 6: Another All-Weather Payout Machine to Explore                       35

   Chapter 7: More Checks From Blackstone's Smart Strategies                      41

   Chapter 8: Get Paid Well While Taking a Risk                                   47

   Chapter 9: How to Own a Stake in a Bond Villain's Lair                         51

   Chapter 10: How to "Tax Back" the U.S. Government                              57

   Chapter 11: Let Jeff Bezos Write You Some Checks                               63

   Chapter 12: Lock in a Big Dividend With This Lockup REIT                       69

   Chapter 13: Get Your Share of Rising Health Care Costs                         75

   Chapter 14: This REIT Could Double Your Money in a Decade                      81

   Chapter 15: Regular Checks Thanks to Regular Checkups                          87

   Conclusion: Begin Collecting Your "Congressional Checks"                       93




                                                                                FTC-PROD-00000616


                     FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 9 of 97




                                  INTRODUCTION




   Compared with many of President Donald Trump's other tweets, this one
   was pretty tame:
                   _    Donald J. Trump                                                Follow



                Today, it was my great honor to sign the
                largest TAX CUTS and reform in the history of
                our country. Full remarks: 45.wh..goviTaxCuts




                  Prsulderd Trump Signs ft fl.1. Tax Cut@ a. data 1311 I Act and H.R. 1370
                  Full Remarks Viclao. .15.wh.gavITaxCuts & Transcript: 45.wh.goviLISAH,stsary


                12:47 PM - 22 Doc 2017

                Source: Twitter

      Trump posted it on Dec. 22, 2017, shortly after signing the Tax Cuts
   and Jobs Act of 2017 into law.
      It was arguably Trump's biggest legislative victory of his first year in
   office. And while the law is far from perfect—as even some Republicans

                                                             1


                                                                                                 FTC-PROD-00000617


                 FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 10 of 97



 2                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  who voted for it have said—there's no denying it will have a profound
  effect on the American economy.
      In fact, many Americans are already seeing bigger paychecks because
  of the law. And businesses are announcing they'll see much bigger profits
  thanks to their lower tax rates. They're also taking advantage of a chance
  to bring home large chunks of cash they've been forced to keep overseas
  until now.
      Before the Tax Cuts and Jobs Act of 2017, companies only had to pay
  taxes on profits they brought into the United States. The easy solution,
  then, was to keep that money in other countries.
      With the new law, however, that money is no longer safe from U.S.
  taxes. More importantly, if they bring it home now, they'll enjoy a very
  low tax rate. So companies are moving quickly to repatriate their cash.
      A large chunk of that cash will be used to reward shareholders with
  higher dividends and share buybacks—which is no surprise if you read
  my newsletter Lifetime Income Report.
      I started telling people how to cash in on Donald Trump's presidency
  shortly after his tax plan started coming together.
     "When Trump lowers the tax rate on overseas cash,"I wrote,"a huge chunk
  of that money will go straight into the bank accounts of...shareholders."
      I called these impending payouts "Cash for Patriots" checks. All you
  had to do to receive them was invest in U.S. companies with large over-
  seas cash reserves they'd feel compelled to bring home.
      One of the businesses I highlighted was tech giant Apple (AAPL). Sure
  enough, after the tax plan was ratified, the company announced it was
  bringing $285 billion back to American shores. It has since announced
  plans to increase its annual dividend payouts.
      Of course, the cash repatriation part of the law wasn't exactly a se-
  cret—Trump first floated the idea when he was running for president back
  in September 2015.(Most of the mainstream media still considered him a
 joke candidate, so they ignored his policy positions like this.)
      But looking at the obvious benefits for investors got me wondering if
  there were other ways to cash in on the Tax Cuts and Jobs Act of 2017.




                                                                              FTC-PROD-00000618


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 11 of 97



   INTRODUCTION                                                                 3




   Such a sweeping piece of legislation was bound to offer some quiet kick-
   backs for the politicians who voted for it. So I started digging into the law's
   nuts and bolts, looking for provisions that weren't getting much attention
       Sure enough, there was a last-minute add-on to the bill that would
   enrich many of the congressmen and senators who supported the leg-
   islation. They set themselves up to receive large, regular checks with a
   greatly reduced tax burden. By my count, these payouts could total up to
   $1.17 trillion—possibly more!
       That's a lot of money... and even the greediest folks in Washington
   knew that voters would notice payouts this big. So to make it "fair," they
   set it up so they'll collect these checks in a roundabout, low-key—and
   100% legal—way. Since everyday investors can follow the same strategy,
   the politicians can claim they've done nothing wrong.
       Of course, the only way to collect a portion of these $1.17 trillion
   "Congressional Checks" for yourself is to know the strategy. That's why
   I've rushed this book into production: to quickly bring you up to speed.
       I'll tell you everything you need to know about these tax-advantaged
   "Congressional Checks" and the specific steps you can take to receive
   them—enjoying the exact same tax benefits the politicians wrote for
   themselves into law.
       But time is of the essence, so let's get started!




                                                                           FTC-PROD-00000619


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 12 of 97




                                                     CHAPTER 1:
              SECTION 199A-THE PROVISION
             THAT COULD PAY YOU THOUSANDS
                OF DOLLARS EVERY MONTH



   When I started digging into the Tax Cuts and Jobs Act of 2017, I quickly
   worried that I was in over my head. The entire law and its various additions
   and changes to existing rules top 500 pages . . . each filled with the
   incomprehensible "legalese" you'd expect from complex legislation.
         Of course, that's just what the politicians want. Keeping things com-
   plicated is how they get away with cashing in on the laws they pass.
         This time, however, they made a critical mistake—accidentally tip-
   ping their hand. This is the section of the law that literally made me laugh
   out loud:

                    PART II—DEDUCTION FOR QUALIFIED BUSINESS LNCOME.OF PASS-TIFRU ENTM F:-
     SEC.11011. DEDUCTION FOR QUALIFIED BUSLNESS mona.

         ()FN GN E         L —Fart VI oisubcharef B ofchapter I. ZEMEEAM by adding at the ead the foil rasg new section:

   'SEC.199A.QUALIFIED BUSECESS LXCOME.
   Source: U.S. Congress



         To the untrained eye, it might look like just more obscure jargon. But
   as a former hedge fund manager, I knew exactly what this section of the
   law was talking about. And I had a pretty good feeling that it was added
   to benefit politicians.
         Some quick research proved it.



                                                                     5




                                                                                                                           FTC-PROD-00000620


                               FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 13 of 97



 6                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      Part II of the law adds new sections to the tax code that offer in-
  credible tax advantages to certain investments—investments that many
  of Washington's power players use to earn "bonus" income checks year
  after year.
      According to my research, Darrell Issa, a congressman from California,
  already reaps at least $410,000 a year from these types of investments.
  That's more than twice what he makes just for showing up to work each
  day. And thanks to the last-minute addition to the tax law he voted for,
  he'll get to keep even more of that money.
      He's not the only one, either. Sen. Ron Johnson of Wisconsin makes
  over $1 million a year thanks to the checks he receives from this class
  of investments. Sen. Steve Daines of Montana collects a minimum of
 $485,000, and as much as $4.2 million, a year from this investment. But
  even that doesn't compare to Bob Corker's take. The senator from Tennessee
  collects at much as $7 million from these investments.
      And thanks to their last-minute addition to the tax law, they'll pay
  much less taxes on these regular checks' income. It's almost like a special
  bonus for Congress.
      So where are these "Congressional Checks" coming from? The answer
  is spelled out in the section of the Tax Cuts and Jobs Act of 2017 I showed
  you earlier. ..

  TWO WAYS CONGRESS PAYS ITSELF WITH THE NEW TAX LAW
 Part II of the Tax Cuts and Jobs Act of 2017 added a new section to the
  U.S. tax code—Section 199A. It changed the way income from certain
  businesses, commonly called "pass-through entities," is taxed.
      Pass-through entities are companies that are specifically structured
  to avoid having to pay corporate income taxes. They do that by "passing
  through" their tax burden to their shareholders. Essentially, they pay out
  almost all of their profits to investors, who then have to claim that money
  as personal income. While that might sound like a bad deal for investors,
  there are certain deductions and exclusions that make them worthwhile.




                                                                              FTC-PROD-00000621


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 14 of 97



   SECTION 199A-THE PROVISION THAT COULD PAY YOU THOUSANDDS OF DOLLARS EVERY MONTH   7




        There are two broad categories of pass-through entities: real estate
   investment trusts (REITs) and fiscally transparent entities (FTEs). Both
   trade on U.S. stock exchanges, meaning you can buy and sell shares just
   like you would a stock.
       REITs were created in the 1960s as a way to help investors pool their
   money and collectively buy income-producing properties. They encourage
   people to build and maintain vital structures by spreading the risk among
   a wide pool of investors while giving them a chance to earn a share of
   the profits.
       Each share of a REIT represents an ownership stake in a real estate
   venture—anything from a single office building to a group of single-family
   homes or even hospital buildings. REITs earn money by developing and
   selling those properties or by renting them out. By investing in a REIT, you
   are investing in the property it owns without having to do any physical
   labor or pay for any maintenance.
       You then get a share of any profits the REIT collects. By law, REITs
   must pay at least 90% of their taxable income to shareholders as divi-
   dends—cash payments made to shareholders on a regular basis (usually
   quarterly). That gives REITs some of the highest income yields on Wall
   Street. In fact, the average REIT yields nearly 4%—twice the average
   yield of the S&P 500.
       The money is paid on a per share basis. So the more shares of the
   REIT you own,the more cash you'll receive. For example, if the REIT pays
   10 cents a share and you own 100 shares, you'll get $10 with each payout.
   Own 1,000 shares and you'll get $100.
       The IRS considers the money you receive "dividend income," which
   your broker will report on Form 1099-DIV. Thanks to the changes to the
   tax code, you'll likely owe less taxes on the income in 2017.
       Technically, REITs aren't pass-through entities, because they only pass
   through their tax burden. FTEs,on the other hand, pass through much more.

   PASSING TAX SAVINGS ON TO YOU
   FTEs took off largely thanks to the Tax Reform Act of 1986 that Ronald
   Reagan signed into law. Like REITs, they encourage investors to pool their



                                                                                 FTC-PROD-00000622


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 15 of 97



 8                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  money to create capital-intensive businesses. While that can include real
  estate, it can also include businesses devoted to making money from things
  like interest payments and dividends and transporting natural resources.
     You can break FTEs into smaller categories, including general partner-
  ships, limited partnerships, master limited partnerships, publicly traded
  partnerships, limited liability companies and more. The technical structure
  of each of them is a bit different, but FTEs still operate pretty much the
  same way—paying nearly all of their profits to investors.
     You buy and sell FTEs just like you would a stock. But technically
  speaking, when you buy an FTE, you're buying "units." (I still call them
 "shares,"just for the sake of convenience.) Each unit represents an invest-
  ment of capital into the business, which entitles you to part of the profits.
      And while that share of the profits is paid to you like a dividend, it's
  considered a "return of capital." In other words, a return of the money you
  put into the business.
      This is an important distinction when tax time rolls around. Remem-
  ber, an FTE doesn't pay corporate income taxes. It shifts that burden to
  unitholders by paying out almost all of the income it makes. But it also
  passes through certain tax deductions to its unitholders.
      As you probably know, businesses get tax deductions for depreciation
  of their assets—essentially reducing the taxes they owe due to wear and
  tear on the equipment they use to do their jobs. For instance, a company
  that relies on heavy construction equipment can lower its reported in-
  come simply by accounting for the fact that their machines are worth less
  now than when they were brand-new.
      FTEs own depreciating assets, too. Butjust as the tax burden is passed
  through to the FTE's unitholders, so is the depreciation credit. In other
  words, you can deduct your share of the FTE's depreciation from your
  return of capital—effectively lowering the amount of taxes you'll owe on
  that income.
      Any other tax credits will be passed through, too. If the deductions
  exceed the return of capital you received, you won't owe any taxes on the
  income you've received at all.




                                                                               FTC-PROD-00000623


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 16 of 97



   SECTION 199A-THE PROVISION THAT COULD PAY YOU THOUSANDDS OF DOLLARS EVERY MONTH   9




       If that sounds like a lot to keep track of, don't worry too much.Instead
   of a 1099-DIV form, your broker or the FTE will send you a Schedule K-1.
   It will break down how much money you received and how much you can
   deduct from that total when filing your taxes.
       Getting return of capital from an FTE instead of dividends also affects
   the profits you report when you sell the stock. When you sell a stock for a
   profit, you have to pay capital gains taxes. It's usually calculated by sub-
   tracting what you paid for a stock from the income you made selling it.
   It's known as the cost basis.
       But return of capital reduces your cost basis. Let's say you buy one
   share (unit) of an FTE for $27. During the year, it sends you checks totaling
   $2. If you then sell your share for $27—the price you paid for it—the IRS
   will actually say you profited $2 on the sale. As far as it's concerned, the
   $2 return of capital you received means you only paid $25 for the FTE.
       Dividends, on the other hand, are considered income, so they typically
   don't affect your cost basis.
       So it's better to hold onto your partnership shares for as long as possible.
   If you're still holding them when you die, the cost basis is reset to its initial
   value. That means you can leave your beneficiaries an income-paying asset
   without owing tax on the shielded income you received.
       Steady, tax-advantaged income that becomes an asset you can leave
   to your family guilt-free! Is it any wonder politicians voted to pay lower
   taxes on these investments?

   A GIFT FROM GREEDY POLITICIANS
   Now, I completely understand if you're having trouble wrapping your
   head around the idea of REITs and FTEs. Frankly, I think Wall Street and
   Washington collaborated to make them as hard to understand as possible,
   just to discourage everyday people from getting in on the action.
       That's because these companies make as much as $1.3 trillion in a
   single year. .. and must immediately send most of that money back out
   to shareholders. Assuming they return 90% of their profits, that's $1.17
   trillion ending up in investors' accounts.




                                                                                 FTC-PROD-00000624


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 17 of 97



 10                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      Luckily, you don't have to fully understand all the intricacies of REITs
  or FTEs to collect a share of that windfall. Here are the only things you
  need to know:

      1. REITs and FTEs trade on the major exchanges just like stocks,
        meaning you can buy in through any U.S. stockbroker (more
        on that in Chapter 2).
      2. Once you own shares, you are entitled to a portion of the REIT's
        or FTE's profits. They avoid taxes by paying out the bulk of
        what they earn, which means they send some of the biggest
        checks on Wall Street.
      3. The Tax Cuts and Jobs Act of 2017 changed the way the payouts
        from REITs and FTEs are taxed, meaning you have a chance to
        keep even more of the money regularly sent out.

      In short, Congress' desire to line their own pockets with extra money
  has given you the tools to benefit, too.
      But you need to be careful. A lot of REITs and FTEs were created to
  take advantage of the law and not all of them are worth buying. Estimates
  vary, but there could be anywhere from 165-225 REITs trading on the
  major exchanges, not to mention a large number of FTEs.
      To ensure the best payouts, you need to buy the best REITs and FTEs.
  So in the next chapter, I'll tell you my methods for doing exactly that.




                                                                                FTC-PROD-00000625


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 18 of 97




                               CHAPTER 2:
   HOW TO MAKE SURE YOU GET THE BIGGEST,
      BEST CONGRESSIONAL CHECKS




   Pass-through entities like REITs and FTEs pay out up to $1.17 trillion a
   year, if not more. And U.S. politicians enjoy a large part of that take.
       We know this because senators and congressmen are required to fill
   out financial disclosure forms listing their assets and sources of income.
   Digging through these files is pretty eye-opening.
      International Business Times reviewed the congressional financial
   disclosures of 44 House and Senate leaders behind the bill. It found they
   earned between $2.6 million and $16 million from pass-through invest-
   ments in 2016. The tax bill now lets them deduct some of that income
   each year.
       By the paper's reckoning, the deductions add up to as much as $3.2
   million. That's right—a politician who earns $16 million from pass-
   through real estate investments can declare that the first $3.2 million
   doesn't count!
      (Also, while a lot of the attention has been on the Republicans who
   voted for the tax bill, Democrats are undoubtedly benefiting, too.)
       But as I've said, they get away with this by claiming anyone can enjoy
   the same tax breaks. And it's true—you can buy into these investments
   yourself, collect steady income from them and possibly deduct part of the
   money from your taxes.


                                        11




                                                                         FTC-PROD-00000626


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 19 of 97



 12                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      Your first step is to buy shares in the REITs and FTEs that pay this
  newly tax-advantaged income. But it might seem intimidating if you've
  never bought as much as a single stock before.
      So let's quickly run through the basics.

  A CRASH COURSE IN INVESTING
  Just about every company in existence—including a REIT or FTE—uses
  stock shares to represent an ownership stake. It makes it clear who has
  the most say in a company's future, and it helps divvy up profits or assets.
      Many of those companies make their shares available to the public,
  putting them for sale on stock exchanges. People can then buy the shares,
  essentially becoming part-owners in the business.
      But don't get the wrong idea. Companies issue and sell millions, even
  billions, of shares of stock. So unless you're incredibly wealthy, you'll never
  own a significant percentage of the company. Instead, investors generally
  buy stock shares to benefit from a company's success.
      There are two ways this can happen. The first is through stock appre-
  ciation. Essentially, as the company's value increases, so does the stock's
  value. Investors hope to sell their stake in the company for a higher price
  down the road.
      The other way is through dividends—the cash payments some compa-
  nies send to shareholders. For most companies, these payouts are optional.
  But investors hope that as a company's profits increase, management will
  increase the company's dividend payouts.
      Of course, as I explained, REITs and FTEs must pay out most of their
  profits to shareholders, so this is less of a concern. If you own shares of
  pass-through entities like these, you will get payouts as long as the company
  makes money.
      To buy a publicly traded REIT or FTE, you will need to open an account
  with a stockbroker. Brokers act as middlemen between stock buyers and
  sellers. You deposit cash with them, which they hold until you want to buy
  stock. Then they pair you with someone selling the stock you want, taking
  the money out of your account and paying it to the seller. The broker then
  transfers the stock share shares to your account.



                                                                                FTC-PROD-00000627


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 20 of 97



   HOW TO MAKE SURE YOU GET THE BIGGEST, BEST CONGRESSIONAL CHECKS           13




       When you want to sell the stock, the broker reverses the process. They
   pair you with someone looking to buy the stock you're selling, collect the
   money, deposit it into your account and transfer the shares out of your
   account to the new owner.
       The broker also handles dividend distributions. It lets the divi-
   dend-paying company know how many stock shares its clients own. The
   company pays the broker enough money to cover those shareholders, and
   the broker distributes the cash to shareholders.
       Dividends are paid out on a per share basis, meaning you get a divi-
   dend payment for every share you own. Most companies pay out dividends
   every quarter, so you can expect to find more money in your account every
   three months or so.
       Obviously, brokerages perform a service, and they get paid for doing
   what they do. The most basic way brokers do this is with a commis-
   sion—a fee charged to execute your trades. The commission price can
   vary wildly from broker to broker.
       Of course, the best broker isn't necessarily the one with the lowest
   commissions. Higher-priced brokers tend to have more tools and guidance
   available, which can be very helpful for new investors. Lower-cost brokers
   tend to have few bells and whistles. In fact, many of them cater to more
   experienced investors. Do a quick Google search for brokers to find one
   that seems to meet your needs.
       Once you've settled on a broker, opened an account and funded it,
   you're all set to start trading. Your next task is to decide what you want
   to invest in.
       As I said in the last chapter, there are lots of REITs and FTEs to choose
   from. They're all required to pay out a large chunk of their income, but to
   do that, they need to make income in the first place.
       If you have millions of dollars lying around, you don't have to be too
   picky—buy enough shares in just a few of them and collect all the tax-
   advantaged money you can. If some of your holdings run into trouble and
   stop paying out, you can just keep relying on the other ones you're holding.




                                                                         FTC-PROD-00000628


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 21 of 97



 14                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      But you're likely starting with a smaller sum of money, so you can't
  really afford the luxury of investing in the wrong pass-through entities.
  You also need to deploy your money more strategically to make it work
  as hard as possible.
      To do that, you want to find pass-through entities that offer the best
  payouts. You want those payouts to increase over time. And you want the
  value of your shares to increase, too, for when you're ready to sell.
      So I developed a system to pinpoint investments that meet all three
  of those requirements.

  MY THREE PILLARS OF INVESTING
  This strategy forms the basis of my Lifetime Income Report, a monthly
  newsletter I write and publish. It's based on principles I used when I was
  managing a million-dollar hedge fund to maximize my wealthy clients'
  income with the least risk.
      I absolutely loved the work I did at the fund. And I had a great boss.
  His name was Bill, and he delivered profits for our customers year after
  year for 20 years. Not every year was stellar. But every year was a winning
  year. Not many investors can say that.
      Bill once told me something that has stayed with me to this day.
  He said, "Zach, our clients don't care if we shoot the lights out. But they
  absolutely require us to protect the money that they have trusted us with."
      That principle never left me... even when I left to start a business of my
  own. I decided to share my income strategies with anyone who needed more
  money for retirement. But I never lost sight of the fact that my advice
  would put people's money on the line. My old clients could afford some
  losses, if we had seen any, but the folks I was dealing with now—people
 just like you—worked too hard to put their cash in harm's way.
      So I developed my Three Pillars of Income Investing—a clear set of
  guidelines to make sure you buy only the safest, most profitable companies
  out there. They are:
      1. Capital preservation: We want stable companies with lots of cash
        and little debt, meaning they can weather any crisis that may crop up.




                                                                               FTC-PROD-00000629


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 22 of 97



   HOW TO MAKE SURE YOU GET THE BIGGEST, BEST CONGRESSIONAL CHECKS             15




       2. Growth: We want to see a company with growing earnings and
          revenue.
       3. Yield: We look for companies that have steadily increased dividends.
       The Three Pillars can be used to evaluate any company—even REITs
   and FTEs. If you find a pass-through entity that lives up to all three pillars,
   you can be sure you're buying a strong, growing company with sustain-
   able payouts.
       In the next several chapters, I'll share the names of several pass-through
   entities that have passed my Three Pillar screens with flying colors. I'll
   also give you their stock symbols—sometimes known as tickers. These are
   three—four-letter codes that stockbrokers use to make buying and selling
   shares easier.
       At the very end of each chapter, I'll give you each company's tax iden-
   tification number. This is how the IRS identifies a company, similar to
   how it knows you by your Social Security number. In some cases, your tax
   preparer may want this information, so be sure to keep in handy when it's
   time to do your taxes.
       If you agree with my analysis of the company and want to start col-
   lecting checks from it, log into your brokerage account. Look for a place
   to enter the company's stock symbol and then click that you want to buy
   the stock. Enter the number of shares you wish to buy and then select the
   type of order you want.
       If you want to buy the stock at any price, use a market order. If you
   want to choose the maximum you're willing to pay for the stock, use a limit
   order. Limit orders can expire at the end of the day, or until you cancel using
   something known as a good-till-canceled (GTC) order. For the most part,
   if you're not buying a lot of shares—say, less than 1,000—you should be
   OK using a market order.
       Approve the order and your broker will do the rest. Then the next
   time the company pays out dividends, the money will go directly into
   your account. And thanks to Congress, when tax time rolls around, you
   should be able to deduct some of the cash you've received from your total
   income—reducing what you owe to the IRS.




                                                                           FTC-PROD-00000630


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 23 of 97



 16                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      Just remember that taxes are still very complicated and everyone's sit-
  uation is different. So check with a tax adviser to make sure you're eligible
  for these deductions.
      With that out of the way, let's get started!




                                                                               FTC-PROD-00000631


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 24 of 97




                               CHAPTER 3:
           EARN REGULAR CHECKS AS THE
               WORLD GOES GREEN




   Brookfield Renewable Partners (BEP) is at the forefront of clean energy
   production—generating electricity without burning fossil fuels. It's al-
   ready doing quite well for itself, and I expect it to do even better as nation
   after nation moves away from burning coal and oil to keep the lights on.
   Renewable is the future.
       Over the next 10 years alone, the amount of money spent globally
   on new power generation capacity is expected to reach $4.37 trillion.
   Just under half of that total, about $2 trillion, will be directed toward
   renewable energy.
       When you think of renewable energy, you probably think solar and
   wind. And Brookfield operates some wind farms and is expanding into
   getting power from the sun. But over 80% of its money comes from
   "green" electricity that doesn't rely on favorable weather conditions. I'm
   talking about hydroelectric power.
       Hydroelectric power most commonly involves an electric power plant
   using a dam on a river to capture water in a reservoir. As water is released
   from that reservoir, it flows through and spins a turbine that activates a
   generator to create electricity.
       The problem with hydroelectric power is that most of the world's best
   sites for hydropower have already been tapped. Today, hydropower accounts


                                        17




                                                                          FTC-PROD-00000632


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 25 of 97



 18                                                            CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  for roughly 16% of the world's electricity and it isn't going to grow much (if
  at all) from there.
      So Brookfield Renewable Partners finds itself in an enviable position.
  It's the single largest public owner of hydroelectric power plants on the
  planet, with 218 hydroelectric power-generating stations built on 82 dif-
  ferent rivers.

         Brookfield's impossible-to-replicate renewable portfolio
                                         River                   Capacity    LTA      Storage
                                        Systems   Facilities      (MW)      (GWh)     (GWh)

          Hydroelectric

               North America                50      170           4,847     17,775     4,879

              Colombia                      6        6            2,732     14,476     4,703

              Brazil                        26       42            42       4,647        —

                                           82       218            218      36,898     8,582

          Wind

               North America                —        10            10       2,310        -


              Europe                        —        21            21       1,220        -


              Brazil                        —         5             5        588         -

                                            _        36            36       4,118        _

          Other                             —        6              6        385         —

          Total                            82       261            261      41,401     8,582

         Source: Brookfield Renewable Partners



      These plants make Brookfield pretty immune to competition. After all,
  it's not like someone can easily build a new hydroelectric station next door.
  Over 80% of the company's revenue comes from its hydroelectric operations.
      Roughly half of Brookfield's business is located in the United States,
  where it is focused mainly on power markets in New York, Pennsylvania
  and New England. Brookfield also owns seven wind farms in California,
  Arizona and New Hampshire.
      The rest of Brookfield's operations are split between Canada (15%),
  Brazil (15%), Colombia (15%) and Europe (15%).
      The company's cash flow is derived from fixed-price, long-term con-
  tracts, which make it both predictable and stable. Those contracts have




                                                                                                  FTC-PROD-00000633

                            FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 26 of 97



   EARN REGULAR CHECKS AS THE WORLD GOES GREEN                               19




   prices linked to inflation to ensure Brookfield's revenues increase as its
   expenses do—perfect for a dividend-paying business.
       Those contracts have Brookfield's cash flows locked in for an average
   duration of 16 years. The counterparties to those contracts are invest-
   ment-grade-rated, creditworthy counterparties, including public power
   authorities, distribution companies and industrial users.
       Brookfield's counterparties agree to "take or pay" contracts, which
   means that Brookfield is getting paid for a known volume even if the
   counterparty doesn't want it.
       In other words, both Brookfield's selling price and its volume of sales
   are locked in. You aren't going to find a safer revenue stream than that.
   This means you can have great confidence in Brookfield's future cash-gen-
   erating and dividend-paying abilities.
       Furthermore, its operating projects require very little capital spending
   each year to sustain their cash-generating abilities. Yes, building them
   costs a lot upfront, but they then generate big cash flows for decades into
   the future.
       Of course, Brookfield isn't the only company in the renewable energy
   business, but it is one of the few that offer an incredibly reliable (and
   growing) cash flow stream. As an FTE, it will share most of that money
   with its shareholders. The company aims to have a distribution payout ra-
   tio of 60-70% of its funds from operations and also grow that distribution
   at a rate of 5-9%.
       In other words, it plans to send up to 70% of its profits to shareholders
   (keeping the rest for emergencies and to invest in new opportunities)... and
   increase the amount of money it sends to shareholders by up to 9% a year.
       Since its inception in December 2011, the company has lived up to its
   strategic plan, delivering annual dividend growth of 6.2%.
       Another reason to have faith in the company's stability and growth is
   its close relation with its parent company. Brookfield Renewable Partners
   operates as a subsidiary of Brookfield Asset Management, a huge global
   asset manager. Brookfield Asset Management manages somewhere north
   of $250 billion in assets spread across power generation, real estate, in-
   frastructure and private equity.




                                                                         FTC-PROD-00000634


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 27 of 97



 20                                                                    CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




                     Annual distribution


                                                           6.2% c4GR




                         2012             2013         2014            2015       2016         2017
                     Source Washington Post


        This relationship with Brookfield Asset Management opens up all
  kinds of world-class opportunities for Brookfield Renewable Partners. The
  result of that for Brookfield Renewable Partners has been steady, profitable
  growth through repeated accretive acquisitions.
        That is something that I believe we can expect to continue, especially
  with demand for renewable energy growing.
        Brookfield Renewable's current existing project pipeline is ready to
  add up to $30 million of cash flow by the end of 2019. Note that going
 forward, wind projects are going to play a bigger role for Brookfield. As I
  said, there just aren't many hydroelectric investment opportunities.

  Brookfield's robust project pipeline
 "We have over 300 MW of construction and construction ready-assets expected to contribute
  $45-50 million of annualized FFO once commissioned."

                                                                                                     Expected
                                                               Capacity           Expected        annualized FFO
   Project                         Region        Technology     (MW)           commissioning       ($ Million)

   Serra dos Caalinhos              Brazil         Hydro          25                25                 25

   Crockandun                      Europe          Wind           15                15                 15

   Shantavny                       Europe          Wind           16                16                 16

   Silea — Verde 4A                 Brazil         Hydro          28                28                 28

   Slievecallan                    Europe          Wind           28                28                 28

   Ballyhoura                      Europe          Wind           19                19                 19

   Silea — Verda 4                  Brazil         Hydro          19                19                 19

   Tralog                          Europe          Wind           19                19                 19

  Source: Brookfield Renewable Partners




                                                                                                             FTC-PROD-00000635


                               FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 28 of 97



   EARN REGULAR CHECKS AS THE WORLD GOES GREEN                                21




       Remember, the scarcity of those opportunities is what makes Brook-
   field's hydroelectric assets so valuable.
       Going forward, we can expect to see Brookfield Renewable enter the
   renewable business in both India and China. The commentary from man-
   agement is that they see big potential for renewable power development
   as both of these countries try to meet their growing need for electricity
   while simultaneously reducing their reliance on coal.
       Brookfield Asset Management is already on the ground running in
   both China and India through other businesses and will undoubtedly be
   key to opening the door for Brookfield Renewable Partners to seize on
   opportunities as well.
       To put all of that in perspective, let's run Brookfield through my
   "Three Pillars" checklist.
       Capital Preservation: Clean, reliable and renewable energy is the holy
   grail of the modern world and Brookfield Renewable Partners is one of the
   leading names in the field. Its hydroelectric power assets alone are scarce
   and incredibly valuable. They rest on top of a rock-solid balance sheet and
   locked-in cash flows from long-term fixed take-or-pay pricing contracts.
       This is a company that you can sleep well at night owning.
       Growth: As I said, the company shoots to grow its distribution over
   time at an annualized rate of 5-9%. So far, it has more than lived up to
   its growth targets, having generated an annualized 15% rate of return to
   shareholders.
       Going forward, I think we can expect more of the same as Brookfield
   steadily adds new renewable projects to its portfolio. There is plenty of
   opportunity in this sector, especially for a world leader like Brookfield.
       Yield: Normally, you wouldn't expect a growing company to pay such a
   high dividend. But as a leader in the renewable energy business, Brookfield
   really does have one of the greatest growth opportunities imaginable in
   front of it. There's no doubt that locking in today's yield is one sweet deal.
       In short, Brookfield Renewable Partners offers a unique opportunity
   to own a piece of some very highly coveted renewable energy assets. Better
   still, you can get paid a juicy yield for doing so.




                                                                          FTC-PROD-00000636


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 29 of 97



 22                                       CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      The company is structured as a master limited partnership, meaning
  it's an FTE that passes through its depreciation tax credits to you. That
  means you may not have to pay taxes on some of the money Brookfield
  sends you every quarter. You may also benefit from the provisions of the
  Tax Cuts and Jobs Act of 2017, so you could end up sending even less of
  your payouts to Uncle Sam.
      Action to take: Consider buying Brookfield Renewable Partners
 (BEP).
      Brookfield Renewable Partners trades under the symbol BEP. Its tax
  identification number is 001-35530.




                                                                             FTC-PROD-00000637


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 30 of 97




                               CHAPTER 4:
               COLLECT TEXAS OIL CHECKS




   There's a simple reason a lot of the FTEs and REITs on the market aren't
   worth your time. Yes, they are all required to send most of their profits back
   to shareholders. But as I touched on earlier, profits are never guaranteed.
       So obviously, you want to find companies with the highest profits pos-
   sible. Not only should they be bringing in a lot of revenue, but they also
   need to be spending very little on expenses. Everything from employee
   salaries to loan payments cuts down on the money a company has left to
   send to shareholders.
       That's what I love about this next opportunity. It has little debt and
   very few employees. It barely spends any money at all. In 2017, it brought
   in $160 million in revenue, but less than $6.3 million of that went toward
   general and administrative expenses.
       The company is Viper Energy Partners(VNOM). It's a master limited
   partnership that specializes in collecting oil royalties.
       Essentially, Viper owns the mineral rights to land that may have oil
   under the surface. Rather than drill for the oil itself, it allows other com-
   panies to handle the dirty work. In exchange, Viper gets a portion of the
   revenue from any oil that makes it to market.




                                        23




                                                                          FTC-PROD-00000638


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 31 of 97



 24                                                             CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      In other words, Viper gets paid to let other companies produce oil on
  its land. Of course, for this scheme to work, Viper needs to have property
  worth drilling. Not a problem, though, because it owns mineral rights in
  one of the richest oil deposits on Earth. It's called the Permian Basin, a
  large swath of land in Texas and part of New Mexico.
      The Permian Basin contains an American oil bonanza so large that
  the only comparable oil play in the world is the mighty Ghawar field in
  Saudi Arabia.
         Everything really is bigger in Texas
         Total recoverable resource
              Ghawar, Saudi Arabia
               Permian Basin, USA
                    Burgan, Kuwait
            Safaniyah, Saudi Arabia
             Eagle Ford Shale, USA
             Samotlerskoye, Russia
             Shaybah, Saudi Arabia
            Ramashkinskoye, Russia
                        ADCO, UAE
                Zuluf, Saudi Arabia
                  Cantaroli, Mexico

                  Barrels of oil (billions)   20      40   60     80    100    120    140   160
                  Source: Pioneer Natural Resources

      As you are probably know, oil production in Texas goes way back. The
 Permian has been churning out oil since the 1920s. In fact, the Permian
  played a key role in providing the oil that fueled the Allied effort in World
  War II.
      Of course, oil deposits don't last forever—once you pull it out of the
  ground, it's gone. And by the 1990s, oil companies were having a hard
  time finding new sources of easy-to-get petroleum in the United States.
  Unless something changed, it looked like we'd have needed to import
  most of our crude from then on.
      That's what spurred engineers to take another look at shale oil.
      Shale is a very porous rock. And we've known for decades that oil is
  easily trapped inside it. The trick is getting it out. Conventional oil wells
  essentially pump liquid crude out of the ground, but the oil in a shale
  deposit doesn't work that way. And while engineers tried to come up with




                                                                                                   FTC-PROD-00000639


                             FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 32 of 97



   COLLECT TEXAS OIL CHECKS                                                        25




   alternative methods, none was considered economically feasible in the
   long term.
       However, with U.S. oil sources running dry and prices on the rise,
   entrepreneurs decided to have another go at shale oil production. Higher
   oil prices meant there was a better chance of earning a profit from shale
   oil, and better technology lowered the productions costs.
       The solution turned out to be a combination of horizontal drilling
   (drilling sideways underground) and multistage fracturing (or fracking,
   as we know it). It gave American drillers a massive new source of oil.
       The first large shale oil play to actually ramp up production was the
   Bakken in North Dakota. The second was the Eagle Ford in Texas. Then
   attention finally fell on the Permian Basin, which has by far the most
   shale oil in place.
             America's top shale oil hotspot: the Permian Basin!




                                                              M Permian Basin
                                                              = Eagle Ford
                                                                   Bakken
                                                                   Niobrara


              Source: Pioneer Natural Resources

       In the Permian, the oil is "stacked" in different zones on top of each
   other like a layer cake. An absolutely oil-soaked and absurdly valuable
   layer cake. Because of this layering, one acre of land in the Permian is
   equivalent to 10 acres of land in another shale play like the Eagle Ford or
   the Bakken.
       So for every dollar a driller spends in the Permian, significantly more
   oil can be recovered than with a dollar spent in the other shale oil plays.
   This brings down the price required to make money producing shale oil
   from the Permian. It also increases how much money a producer can
   make at every price of oil.




                                                                                FTC-PROD-00000640

                      FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 33 of 97



 26                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      Oil companies are now swarming back into Texas, and Viper has title
  to land in the very best part of the Permian Basin. Said another way, Viper
  is the landlord of America's best oil property.
      But as I said, Viper doesn't have to lift a finger to do anything with
  that oil. It simply needs to find a company willing to drill on its land and
  then it claims a 20% royalty on the oil its partner sells.
      By merely owning the mineral rights, Viper doesn't have to pay to
  drill any wells. It doesn't have to worry about upkeep. I imagine a day in
  the Viper office consisting of opening the mail and depositing the royalty
  check in the bank. Nice work if you can get it!
      With so few expenses, Viper has an incredibly high-margin business
  model. In 2017, Viper had $160 million of revenue and generated $138
  million ofcash flow from operations. The year before, it raked in $79 million
  of revenue and $68 million of cash flow. In short, most of the revenue
  Viper receives turns into cash flow.
      Most of the company's operating expenses go toward funding new
  royalty deals—which create new income flows. But since Viper is struc-
  tured as a master limited partnership, most of the remaining cash must be
  paid out to shareholders.
      The dividend that Viper pays is variable, which means that it fluctu-
  ates based on the cash flow that is available to pay a dividend. The key
  factor is oil prices. Again, Viper gets 20% of the revenue from its partners'
  oil sales. If prices are low, the revenues will be, too.
      But don't let that worry you too much. Viper's high margins still allow
  it to remain profitable and pay a dividend even at amazingly low oil prices
      For example, when oil dipped into the $20s in the first quarter of
  2016, Viper still generated free cash flow and still paid a sizable distri-
  bution to shareholders. More importantly, it did so without doing any
  damage to its balance sheet.
      So while we can hope for higher oil prices, we can take comfort in the
  fact that Viper can continue to pay dividends at almost any price.
      And don't forget that the company can also tap into new royalty streams.
  In fact, that's the entire reason Viper was formed in 2014. It's actually a




                                                                                FTC-PROD-00000641


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 34 of 97



   COLLECT TEXAS OIL CHECKS                                                     27




   subsidiary of Diamondback Energy, a very well-respected oil and gas pro-
   ducer focused on the Permian Basin.
       Diamondback owns approximately 64% of Viper's shares and is there-
   fore in full control of the direction of the business. Diamondback also
   operates 33% of Viper's royalty acreage. So as Diamondback expands its
   operations, producing more oil, Viper will receive higher royalty payouts.
       In 2017 alone, Diamondback drilled 150 new wells, with 123 going
   into production. Overall, it increased production by 79%. That's hardly
   surprising, though, since—as I said—the land it occupies is simply the
   best oil drilling opportunity in North America today.
       Diamondback also has an ambitious growth plan for the next few
   years, meaning Viper's revenues, cash flows and distributions to share-
   holders will grow, no matter what oil prices do. In addition, Viper has also
   bought royalty acres in the Eagle Ford shale deposit in Texas.
       So there's a lot to like here. Running it through our Three Pillars sums
   it all up very nicely.
       Capital preservation: Royalty companies are some of the safest op-
   portunities out there, because their only real risk is being unable to find
   good deals on mineral rights. That's even less of a problem with Viper,
   because it is tied to Diamondback. And as I've shown, even low oil prices
   don't put a big dent in its payouts.
       Growth: If there is one thing that I feel certain is set to grow over the
   next 20 years, it is oil production in the Permian Basin. And Viper allows
   us to get exposure to Permian production growth without having to worry
   about what the price of oil is going to do. This company has excellent
   growth prospects.
       Yield: Viper's distribution is going to fluctuate quarter to quarter, de-
   pending on how much cash flow Viper generates. So yes, if oil prices
   drop, that distribution could go down. On the other hand, production on
   Viper's land is virtually certain to increase. The new revenue will almost
   certainly make up for any shortfalls in the oil price. That means Viper
   could still increase its quarterly payouts even if oil prices took a dive.




                                                                          FTC-PROD-00000642


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 35 of 97



 28                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      In short, Viper is a uniquely high-cash-flow-margin business with the
  ownership rights to some very uniquely profitable oil assets. As a master
  limited partnership, it's required to send out a large portion of that cash
  flow to its investors. And as with all the examples I'll tell you about in this
  book, you can expect to pay lower taxes on the money you receive thanks
  to the Tax Cuts and Jobs Act of 2017.
      Action to take: Consider buying shares of Viper Energy Partners
 (VNOM).
      Viper Energy Partners trades under the symbol VNOM. Its tax identi-
  fication number is XX-XXXXXXX.




                                                                                FTC-PROD-00000643


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 36 of 97




                              CHAPTER 5:
           EARN MEATY CHECKS FROM A
         LEGENDARY "VULTURE INVESTOR"




   The word "vulture" brings to mind a group of big, ugly birds standing
   around a dead animal, gleefully picking at the corpse.
      So you'd think being called a vulture would be an insult. But not to
   Howard Marks. He and his company Oaktree Capital Group LLC (OAK)
   have earned a reputation for being "vulture investors"—a label they wear
   with pride.
      Oaktree is a private equity firm. That means it manages money for
   private entities like pension funds, foundations, insurance companies and
   more. It essentially takes clients' money and invests it for them.
       It may sound like a boring business but the profits it sees are nothing
   to snore at. It has three ways of making money:
      • Charging management fees for investing its clients' massive
         amounts of money
      • Collecting performance fees—a percentage of any profits it
         makes for its investors
      • Investing its own money in ventures alongside their clients' cash.
      For investors, Oaktree's business model offers a near-perfect formula.
   Oaktree's clients pay no matter how their investments perform, guar-
   anteeing Oaktree also has a steady inflow of cash. But Oaktree has a
   huge incentive to make sure those investments perform well—earning a

                                       29




                                                                        FTC-PROD-00000644


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 37 of 97



 30                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  percentage of the profits it makes for clients. The company also directly
  benefits from any successful investments made with its own money.
      Of course, that means it will only see big profits if it makes smart
  investments. But that's no concern with Marks helping call the shots.
      Marks is listed on Forbes as one of America's 400 wealthiest people.
  He got there by being a vulture investor. That just means he bought cheap
  assets from troubled companies and then sold them at a profit.
      It might sound distasteful, but just like actual vultures, what Marks
  and Oaktree do is beneficial. They buy investments that no one else will
  touch, giving people a chance to recoup some of their capital. Then they
  help the troubled companies turn things around, keeping their doors open
  and returning them to profitability.
      During the last financial crisis in 2008, Marks became famous for buying
  up bonds of companies that seemed headed for bankruptcy.
      Bonds are essentially how companies borrow money from investors.
  Each bond represents a fixed amount of money owed to the investor, usually
 $1,000 per bond, plus regular interest payments. But the bond's value is
  determined by how likely a company is to pay that money back.
      Needless to say, when a company is in trouble, its bond prices plum-
  met. Investors don't have any faith the company will repay its debts, much
  less keep up with its interest payments. So people start selling their bonds.
      Many companies found themselves in this situation when the reces-
  sion hit. Bonds worth $1,000 were selling for $700, $600, even $500 or
  less—because investors didn't think the company would be around long
  enough to repay the bond's $1,000 face value.
      So Marks was able to buy up corporate bonds cheap. He and his team
  then used their knowledge and list of contacts to help the companies get
  back on their feet. Many of them were able to pay their debt obligations to
  Marks and Oaktree. The moves added as much as $330 million to Marks'
  wealth alone.
      Buying troubled bonds is still a key pillar of Oaktree's strategy, and it's
  not the only way the company benefits from "vulture" tactics.




                                                                                FTC-PROD-00000645


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 38 of 97



   EARN MEATY CHECKS FROM A LEGENDARY "VULTURE INVESTOR"                         31




       Oaktree also buys up stock of good companies that have found them-
   selves on the rocks. Oaktree tries to gain enough of a stake in the business
   to have a say in its future. It's called "control investing." Again, by helping a
   company fix its business, Oaktree helps it and its clients make more money.
       Then there are Oaktree's investments in the real estate market. It buys
   up mortgages from businesses and people who are behind on their pay-
   ments. While that could allow Oaktree to foreclose on the property, that's
   not its goal. Instead, it does its best to restructure the debt, allowing folks
   to stay in their homes or business locations under a repayment structure
   they can live with.
       Of course, Oaktree doesn't just give money to troubled businesses
   and people. It strategically chooses its opportunities to assure the best po-
   tential profits for the least amount of risk. For instance, solid companies
   can get in trouble if they borrow too much money. But if Oaktree sees
   the business itself is sound, it may decide the company is worth investing
   in. It will then use its influence to get the company to focus on its core
   business while reducing its debt.
       And while this distressed investing is very lucrative part of Oaktree's
   investment portfolio, it's far from the only part. In fact, it has a sizeable
   chunk of its capital in safer, reliable investments to provide gains if some
   of its riskier bets don't pay off.
       As you can see in the pie chart on the next page everyday corporate
   debt—this is, bonds—make up 43% of Oaktree's holdings. These kind of
   bonds are the safest you can buy. The company also has 5% of its money
   in listed equities—the regular stocks you and I can buy.
       Investing like this gives Marks and his team more breathing room to
   invest in riskier assets. At last count, nearly a quarter of their money was
   in the distressed debt opportunities I've discussed earlier. And 14% of
   their assets are being used for control investing.
       Thanks to Marks'reputation for making money even in the worst market
   conditions, Oaktree's client list continues to grow. At last count, it was man-
   aging money for 75 of the 100 largest U.S. pension funds. It also handles
   funds for 369 colleges, endowments and foundations. It even manages




                                                                             FTC-PROD-00000646


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 39 of 97



 32                                                              CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  16 sovereign wealth funds—essentially the investments of a country's
  government.
                    Oaktree's division of assets under management
                                Convertible securities   Listed equities
                                         5% •                  5%
                          Real estate




                                              1!
                             9%




                                                                                 Corporate debt
                                                                                      43%

                                                 •
                     Distressed debt
                          24%
                     Source: Oaktree


      You can find an Oaktree office in 13 counties, nestled in economic
  hotspots like New York, London, Frankfurt, Hong Kong, Tokyo and Beijing.
      All told, the company was managing $100 billion worth of assets as
           Oaktree's rapid rise in money management
           OAK assets under management
            110

            100

            90

            80

            70

            60

            50

            40
                   iullillllll
                   '07      '08
                  Source: Oaktree
                                    '09    '10     '11     '12      '13    '14     '15    '16     '17



  of the end of 2017, up from $53 billion a decade before.
      The company also reported excellent profits in 2017, coming in a full
 $128 million higher than 2016's numbers.
      Remember, that money comes from three sources—the fees Oaktree
  charges its clients, a cut of the profits it delivers to clients plus the profits




                                                                                                        FTC-PROD-00000647


                         FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 40 of 97



   EARN MEATY CHECKS FROM A LEGENDARY "VULTURE INVESTOR"                             33




   it makes with its own money. And by investing in OAK, you're literally making
   yourself a partner in Marks' business. Since Oaktree is a master limited
   partnership, you'll receive quarterly payments that are tied directly to the man-
   agement fees and performance fees that Oaktree Capital Group generates.
       The downside is that the dividend you receive can vary wildly from
   one quarter to the next, as the chart below shows:

             Oaktree's quarterly distribution depends on OAK'S performance
             $1.50

             $1.30

             $1.10

          -R $0.90

             $0.70

             $0.50

             $0.30
                      Q1
                                1I1I
                                                    ,
                                                    ,
                                                    1

                                          I I I I I I I I            Iii
                           Q2 Q3 Q4 Q1 Q2 Q3 Q4 ' Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 ' Q1
                             2014            2015       2016       2017    2018
                     Source: Yahoo Finance

        Still, in its worst year so far, 2015, the company paid out a total of
   $2.10 a share. And as you can see, 2017 was a great year for payouts,
   with the total for the year topping $3.21. The company pledges to return
   as much of its capital as it can to shareholders.
       Even better, the company will look for opportunities to buy back its
   shares at good prices. These buyback programs reduce the number of shares
   available, making the remaining shares on the market more valuable.
       Let's quickly see how the company stands up to the Three Pillars.
       Capital preservation: Howard Marks designed Oaktree Capital to
   thrive when markets are at their worst. Clients have come to trust the wis-
   dom of him and his team. And that team is incentivized to get the biggest,
   safest gains possible. That gives me great confidence in this company.
       Growth: If there's a downside to the Oaktree strategy, it's the fact
   that it works best when investors are running scared. The markets started
   surging after Donald Trump's election victory, making it harder to find
   distressed opportunities. But things are starting to look a little wobbly




                                                                                  FTC-PROD-00000648

                       FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 41 of 97



 34                                       CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  and some very good companies will undoubtedly make some bad deci-
  sions. Oaktree is keeping plenty of powder dry in case that happens . . .
  which could spark tremendous growth.
      Yield: Since Oaktree's cash distributions are performance based, your
  payouts could vary wildly from one quarter to the next. But I trust Marks
  and his team to continue delivering steady gains for their clients, which
  will mean steady payouts for us year after year. Remember, the better
  Oaktree does, the more everyone involved in the company—from its cli-
  ents to its investors—wins.
      The bottom line really is that Oaktree literally lets you partner with
  one of the world's savviest vulture investors. Jump in now when distressed
  companies are harder to find so you'll be in place when those juicy, inev-
  itable opportunities arise.
      Action to take: Consider buying shares of Oaktree Capital Group
 (OAK).
      Oaktree Capital Group shares trade under the symbol OAK. Its tax
  identification number is XX-XXXXXXX.




                                                                             FTC-PROD-00000649


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 42 of 97




                               CHAPTER 6:
           ANOTHER ALL-WEATHER PAYOUT
               MACHINE TO EXPLORE




   Oaktree isn't the only private equity business that made smart moves
   during the last recession. It's not even your only opportunity to partner up
   with a great financial mind—earning oversized payouts no matter what
   the market throws your way.
       Allow me to introduce you to the Blackstone Group LP (BX).
       Like Oaktree, Blackstone manages the investments of very wealthy
   clients. It earns its money the same way, too. It earns fees, collects a per-
   centage of the gains it delivers to its clients and profits on the investments
   it makes with its own money.
       One of the biggest differences between Blackstone and Oaktree is
   size. At last count, Oaktree was managing about $100 billion. As of the
   end of 2017, Blackstone had $434 billion under management. It is, in
   fact, one of the largest private equity firms in the world.
       The company was founded in 1985 by Peter Peterson and Stephen
   Schwarzman. Its original goal was to offer other companies advice on
   mergers and acquisitions. Just two years later, it decided to expand its
   business opportunities by becoming an investment manager.
       Schwarzman is still chairman and CEO of the company. While Marks
   at Oaktree became famous for buying up bonds during the last financial
   crisis, Schwarzman gained notoriety by focusing on the real estate market.


                                        35




                                                                          FTC-PROD-00000650


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 43 of 97



 36                                        CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      Back then, the banks had extended millions of loans to homeowners
  who couldn't pay them back. When these homeowners defaulted, the
  banks foreclosed and repossessed the homes. And they didn't know what
  to do with them. There were no buyers in the collapsing market.
      That's when Blackstone stepped up to the plate. ..
      It bought more than $8 billion worth of individual homes. And because
  the banks were so desperate, Blackstone paid only pennies on the dollar for
  the homes. By 2015, the value of those homes had increased dramatically
  from the crisis days—and Blackstone started winding down its real estate
  holdings, collecting and distributing immense profits in the process.
      Blackstone also focuses on distressed companies, much like Oaktree.
  But Blackstone's stance is a little more aggressive. Forget buying bonds
  or large stakes—Blackstone buys the whole thing outright. Once it owns
  the entire company, it has the ability to make every decision necessary to
  improve the profitability of the company.
      In some cases,that means firing people or laying them off—which doesn't
  make Schwarzman many friends in the media. But there's no arguing with
  the success this has led to.
      Consider the case of the Hilton hotel chain. Starting with a single
  hotel in 1919, Conrad Hilton grew his company to become one of the
  most recognizable brand names in the world. But by the 2000s, the com-
  pany's profits were slipping and it was looking at huge bills to renovate
  and update its properties.
      Blackstone saw an opportunity, offering to pay $26 billion for the
  entire company. It was the largest hotel deal ever at the time. But Black-
  stone didn't use money it had lying around to make the deal. It borrowed
  a substantial portion of the cash it needed for the purchase.
      So when the 2008 financial crisis struck, it looked like Blackstone had
  made a very bad move. The company persevered, though, cutting costs,
  improving revenue and paying down debt. When things were at their
  worst, the company negotiated with its creditors.
      By 2013, the economy had recovered and Blackstone was ready to
  take Hilton public again. That meant it would allow everyday investors to




                                                                              FTC-PROD-00000651


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 44 of 97



   ANOTHER ALL-WEATHER PAYOUT MACHINE TO EXPLORE                               37




   buy Hilton's stock through what's called an initial public offering. Since
   Blackstone would be selling the stock, it would receive all the money in-
   vestors paid for those first shares.
       It became the largest initial public offering for a hotel stock ever. And
   thanks to its smart use of borrowed money, Blackstone's return was double
   its investment on the deal. Of course, it also held onto a large chunk of
   Hilton's shares for itself, selling them as needed for the best profits.
       It received $2.69 billion by selling some of its stake in 2015,$6.5 billion
   for part of its share in 2016 and $900 million by selling more shares in
   2017. Today, it owns just a 10% stake in Hilton.
       Another good example of Blackstone's uncanny ability to get the most
   for its money is its purchase of SeaWorld in 2009. SeaWorld was part of
   the Busch Entertainment Corp., a subsidiary of the Anheuser-Busch com-
   pany. That's Anheuser-Busch, as in the beer company. SeaWorld was part
   of a package that included Busch Gardens amusement parks.
       While the theme parks were performing well in 2009, Anheuser-Bus-
   ch wanted to focus on its core brewing business and pay down some debt.
   So Blackstone took the parks off its hands for $2.7 billion. Once again,
   Blackstone took out loans to pay for the acquisition. It renamed the com-
   pany SeaWorld Parks & Entertainment.
       In 2013, Blackstone took SeaWorld public, earning money from selling
   shares of the company. But in 2014,SeaWorld saw enormous public backlash
   from its purported mistreatment of animals in its park, including its signa-
   ture killer whales. As SeaWorld's ticket sales fell, Blackstone started selling
   its stake in the company. It completely divested itself in 2017—essentially
   tripling its money over the seven years or so it owned the company.
       That wasn't the only time Blackstone was in the amusement park
   business. It was also a part-owner of Universal Orlando, home to movie-
   themed rides and attractions, until 2011. That's when it sold its stake for
   a cool $1 billion.
       The company also won't hesitate to buy into companies that will help
   improve its mission. In 2018, Blackstone announced that it had bought a
   55% stake in Thomson Reuters' financial and risk business.




                                                                           FTC-PROD-00000652


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 45 of 97



 38                                             CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      You probably know Thomson Reuters as a news provider. When it
  comes to news, it's second only to The Associated Press in terms of name
  recognition. But the company's biggest strength is its data—providing in-
  depth numbers that its clients can trust. Its financial and risk division
  crunches numbers from many different public and private companies to
  help its clients make informed decisions.
      By buying a controlling stake in Thomson, Blackstone gets access to
  all of its incredibly useful investment information. This should help Black-
  stone find new deals more easily. It should also help Blackstone better
  manage its own risk with its widespread portfolio of investments.
      At the same time, Thomson gets access to beneficial information Black-
  stone has accumulated through its private equity investments. So the quality
  of Thomson's data should get much stronger through this partnership. And
  as other investment firms pay to access that information, Thomson's profits
  will increase, which will filter through to Blackstone.
      I haven't even touched on Blackstone's other investment interests,
  from its credit operations to the infrastructure projects it's helped support.
  It also has a line of exchange-traded funds, pooled investments that are
  divided into shares and sold on the regular stock markets. Buying shares
  makes you part-owner of the fund's assets, allowing everyday investors an
  inexpensive way to buy into complicated investment strategies. (Black-
  stone gets fees for running these funds.)
             Blackstone moves where the money is hottest
             Total AUM by segment(billions $)
                                                $434.1

                                  $366.6
                                                $105.6
                   $336.4
                                  $100.2                     Private equity
                    $94.3
                                                $115.3       Real estate
                                  $102.0                     Hedge fund solutions
                    $93.9
                                                $75.1        Credit

                   $69.1          $71.1


                    $79.1

                   4Q15           4Q16          4Q17
             Source: Blackstone




                                                                                    FTC-PROD-00000653


                      FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 46 of 97



   ANOTHER ALL-WEATHER PAYOUT MACHINE TO EXPLORE                              39




       The point is Blackstone has a well-deserved reputation for growing its
   clients' money. Its assets under management in the fourth quarter of 2017
   were up 19% from the year before. For all of 2017, it recorded a 12% in-
   crease in the fees it received, a 38% increase in the amount of money it made
   from investments and a stunning 70% increase in its performance fees!
       Like any good company worth your time and attention, it paid out
   a large sum of that money to shareholders. In 2017, it sent out a record
   total of $55 billion, good for a payout of $2.32 a share. But like Oaktree,
   the dividend can vary depending on how the company performs, as the
   chart below makes clear:
            Blackstone's total payout per share
            $3.00

            $2.50

            $2.00

            $1.50

            $1.00

            $0.50

              $-         I'13
                    Source: Blackstone
                                         '14   '15               '17


       The spike you see in 2015 was directly attributable to Blackstone sell-
   ing off parts of its real estate portfolio for huge profits. That, of course,
   decreased the rental revenue it saw in 2016, meaning less of a payout for
   shareholders.
       Still, I'm not too worried about the variable payouts. Blackstone
   always seems to have a plan, even if it isn't immediately obvious. So I
   wouldn't be surprised to learn that it's been quietly cultivating another
   asset that it can unload for immense profits.
       Let's put Blackstone through our Three Pillars.
       Capital preservation: Blackstone's premise is very similar to Oaktree's,
   with a proven ability to find great deals in terrible market conditions. There
   is a little more danger with Blackstone, though, because other people don't
   always see the wisdom in the company's actions. If the company spends its




                                                                          FTC-PROD-00000654

                        FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 47 of 97



 40                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  money without an obvious path to profits, skittish investors could push the
  share price lower. But as Blackstone has proven again and again, its actions
  can bear profitable fruit down the road, rewarding anyone who keeps faith.
      Growth: You'd think being one of the biggest private equity firms out
  there would make growth difficult. But Blackstone is always innovating,
  creating new products for its existing clients and enticing new clients into
  its ranks. Its assets under management hit a record in 2017, and there's
  no reason to expect that to slow down anytime soon.
      Yield: Yes, the performance-based payouts are a bit of a bummer. But
  the chances of one or two oversized dividend distributions make it worth
  the risk, in my opinion. Remember, its per share payout spiked in 2015 as
  Blackstone cashed in on all the real estate it purchased during the financial
  downswing. I suspect there are other such opportunities lurking in Black-
  stone's balance sheet, and I trust its management team to deliver as much
  money as it can afford to return to shareholders.
      In short, while there are plenty of private equity firms out there, I've
  only found two that meet my Three Pillars criteria. Oaktree and Black-
  stone take slightly different approaches to the same end—maximizing the
  money they return to shareholders.
      Both are good additions to an income-generating portfolio.
      Action to take: Consider buying shares of the Blackstone Group
  LP (BX).
      Blackstone Group trades under the symbol BX. It's tax identification
  number is XX-XXXXXXX.




                                                                               FTC-PROD-00000655


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 48 of 97




                                CHAPTER 7:
       MORE CHECKS FROM BLACKSTONE'S
             SMART STRATEGIES




   In the last chapter, I explained how the Blackstone Group took advantage
   of the real estate downturn to buy properties very inexpensively. In 2015,
   it began cashing in on those investments, sending its shareholders a big
   piece of the proceeds.
       If you're sorry you missed those oversized payouts, I have good news
   for you. There's another way to earn regular checks from Blackstone's re-
   maining real estate holdings.
       In 2012, Blackstone acquired Capital Trust, a REIT that makes its mon-
   ey with commercial real estate loans. In 2013, it renamed the company
   Blackstone Mortgage Trust (BXMT).
       Blackstone Mortgage Trust makes money in two ways. It can make
   mortgage loans directly to customers, or it can buy older mortgages that
   other institutions have made. Its target customers are commercial real
   estate buyers looking for loans of $50-500 million. As you might expect,
   that limits the company's pool of potential clients. It's a low-volume, larger-
   dollar-amount lender, meaning every single loan is put through an extensive
   due-diligence wringer.
       BXMT lent out a total of $4.8 billion in 2017—up from $3.5 billion in
   2016—and has a total loan portfolio of $11.1 billion. Most of these loans
   are made against properties in the United States, with some lending in


                                         41




                                                                           FTC-PROD-00000656


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 49 of 97



 42                                                                      CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  Canada and Europe. The map below from BXMT's 2017 year-end report
  shows where the company has loan exposure:

          Blackstone's real estate eggs aren't all in one basket
          BXMT's portfolio diversification by state/country




                                      • States:hat cornprise less than 1% of total loan poffolio




          Source: Blackstone Mortgage Group



      Those loans are spread across a large variety of property types. At last
  count, over 53% of its loans were for office space with 15% in hotels. Retail
  properties—probably one of the riskiest loan segments right now—account
  for just 8% of BXMT's total.
      It's important to keep in mind that unlike a lot of REITs, BXMT doesn't
  own a lot of property itself. Instead, it loans money to other people looking
  to buy property. If for some reason those clients fail to keep up with their
  payments, BXMT can foreclose on the property.
      Obviously, this is a last-ditch resort, and it's where the REIT's connection
  to the Blackstone Group comes in handy. Blackstone Real Estate has vast
  amounts of data on the real estate market, which is a big help for making
  solid lending decisions. This gives Blackstone Mortgage Trust a huge com-
  petitive advantage and is probably the reason that none of BXMT's loans is
  in default.
      Blackstone Mortgage Trust manages its risk by lending only a conserva-
  tive amount of cash compared with the value of the underlying properties.




                                                                                                            FTC-PROD-00000657


                        FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 50 of 97



   MORE CHECKS FROM BLACKSTONE'S SMART STRATEGIES                           43




   The average loan-to-value ratio for Blackstone's portfolio is only 62%.
   In other words, on average, BXMT only lends $620,000 for every $1
   million worth of property.
       So even if a borrower stops paying on a particular loan, Blackstone can
   repossess the property and sell it for more than the actual loan amount.
   This way, Blackstone Mortgage Trust would be highly likely to recover the
   cash it lent to the borrower. In the worst-case scenario, it could end up
   with some very iconic properties.
       Consider that in 2015, a real estate company borrowed $320 mil-
   lion from the Blackstone Mortgage Trust to pay down some debt it had
   at a higher interest rate. For collateral, they offered the iconic Woolworth
   Building, a historic skyscraper located in New York City.




                               1




       At the time, the building was appraised at $470 million, meaning the
   loan represented just 68% of the property's value. So if the borrower had
   defaulted, BXMT would have taken possession of one of the most famous




                                                                        FTC-PROD-00000658


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 51 of 97



 44                                                   CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  buildings in the Manhattan skyline... with a chance to make a significant
  profit by selling it.
      In London, the company made a £78 million loan against the Aldwych
  House, a full 50% of what the building was appraised for. Its portfolio
  also includes a beachside resort in Maui, Hawaii. The $258 million loan is
  worth about 75% of the property's appraised value.
      So BXMT is a great setup for investors. It earns interest on the money
  it lends. It also collects fees when a loan is made, and more fees if a loan
  is extended. If a loan goes into default, BXMT stands a good chance of re-
  covering the loan and then some. And remember, as a REIT, the company
  must send at least 90% of its profits to shareholders.
      Another thing that makes BXMT stand out is the type of loans that
  it makes. REITs often borrow money to fund new loans, and BXMT is no
  exception. The difference, though, is that most REITs lend at fixed interest
  rates while borrowing at floating rates.
      In other words, the interest rate on the mortgage never changes while
  the interest rate the REIT is charged for borrowing the money can fluctu-
  ate. With interest rates slowly rising (and likely to accelerate under new
  Federal Reserve Chairman Jerome Powell), the REIT's loan costs will go
  up while the money it receives from its existing loans stays the same. That
  squeezes lending spreads and reduces profits.
             Blackstone's portfolio is ready to ride changing rates
             BXMT fixed vs. floating loan exposure(%)




                                                 6%
                                                 Fixed


             Source: Blackstone Mortgage Group




                                                                                         FTC-PROD-00000659


                        FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 52 of 97



   MORE CHECKS FROM BLACKSTONE'S SMART STRATEGIES                                                                         45




       BXMT doesn't have this problem because the majority of its loans have
   adjustable (floating) rates. That means that as rates rise, Blackstone's
   lending profits increase.
       This makes BXMT's earnings fairly stable. So not surprisingly, its divi-
   dend payments are fairly stable, too.
                                       BXMT's dividend payouts are fairly predictable
                                       $0.65


                                       $0.60
          Quarterly payout per share




                                       $0.55


                                       $0.50


                                       $0.45 —
                                                 _v
                                       $0.40
                                                Q1   Q2 Q3       Q4    Q1   Q2 Q3   Q4   Q1 Q2 Q3   Q4 Q1 Q2   Q3 Q4
                                                       2014                 2015            2016           2017
                                               Source: Yahoo Finance

       Let's see how the company stacks up to our Three Pillars.
       Capital preservation: You can tell that Blackstone Mortgage Trust is
   focused on risk management given its 62% loan-to-value ratio. If a loan
   doesn't work out, chances are that Blackstone can easily recover the cash
   that was lent. But with 100% of its loans currently performing, default isn't
   a huge worry. These are disciplined lenders.
       Growth: There are a couple ways that Blackstone's income and divi-
   dends can grow. The first is that Blackstone should continue to successfully
   lend money and grow its retained earnings. That means that over time,
   the loan portfolio will grow and so will earnings. The second is if interest
   rates rise, Blackstone is perfectly positioned to increase the bottom line.
   So while the dividend tends to be fairly stable, the company could look to
   increase its payout rates.
       Yield: Since launching as Blackstone Mortgage Trust in 2013, the
   company's yield has gone from 4.2% to as high as 9.2%. As of the end of
   2017, it was sitting at a comfortable 7.7%. This is an equity-like return just
   through the dividend alone. Share price appreciation can be the cherry on
   top of that.




                                                                                                                       FTC-PROD-00000660

                                                 FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 53 of 97



 46                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      Of course, the real draw for me is its close relationship with the Black-
  stone Group. This REIT offers steady payouts from the company's proven
  management style while we hope to see bigger and better payouts with
  the Blackstone Group's more opportunistic dividend.
      Action to take: Consider buying shares of Blackstone Mortgage
  Trust(BXMT).
      Blackstone Mortgage Trust trades under the symbol BXMT. As a REIT,
  its tax identification number is less important, since your paperwork will
  come directly from your broker. But just for the sake of completeness, it's
 XX-XXXXXXX.




                                                                               FTC-PROD-00000661


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 54 of 97




                               CHAPTER 8:
      GET PAID WELL WHILE TAKING A RISK




   Like Blackstone Mortgage Trust, Annaly Capital Management(NLY) has
   a fairly simple business model. It buys mortgages from banks and other
   institutions and then generates profits from the payments the individual
   homeowners make on their mortgages.
       From a very basic standpoint, it profits from a spread between interest
   rates. It uses its strong connections and excellent financial position to bor-
   row money at low rates. Then it uses that capital to purchase mortgages
   that pay a higher rate of interest.
       Now, there are a lot of subtleties that go into this business. Annaly
   must determine various levels of risk, such as how likely homeowners are
   to pay back their mortgages early (which will reduce the profit Annaly
   can capture). The company must also deal with fluctuating rates both on
   the financing side (what the company pays to borrow capital) and on the
   lending side (what homeowners are paying for their mortgages). Believe
   me, you don't want me to go into all of the specifics in this area.
       However, some investors have worried whether Annaly can stay at
   the top of its game. Up until President Trump was elected, the Federal Re-
   serve made glacial changes to interest rates with plenty of warning. That
   gave Annaly's team time to adjust.
       But Federal Reserve Chairman Jerome Powell has promised to be
   much more aggressive with the country's monetary policy. Annaly may

                                         47




                                                                          FTC-PROD-00000662


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 55 of 97



 48                                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  have to adjust faster than it has before. Failure to keep up with the changes
  could knock its bottom line.
      I'm not too worried, though. Annaly is one of the best in the business
  when it comes to managing interest rate risk. In fact, back in 2015, when
  the Federal Reserve started raising interest rates again, the company began
  closing out some of its mortgage investments and paying off some of its bor-
  rowings. Reducing debt is a great tactical move to reduce the threat of rising
  interest rates. Debt becomes more expensive when interest rates increase.
      Higher rates also give Annaly more opportunity to BUY mortgages
  when rates move higher. See, banks and other finance companies will
  likely panic once rates start rising—and sell their mortgages at cheap
  values (mortgages—like bonds—trade lower when rates move higher).
  When that happens, Annaly will have the ability to buy these mortgages
  at fire-sale prices, giving it (and us) great income investments at very
  attractive prices.
      But here is where it gets really exciting. As of December 2017, the
  company's book value was $11.34 a share. That means if you sold every-
  thing the company owned and distributed it to shareholders, each share
  would be worth $11.34 each. Any share price below that could be considered
  a bargain.

            Annaly spreads its risk by focusing on different industries
            NLY's middle market lending portfolio by industry


                                Other                                  Technology




            Specialty Equipment


               Telecommunications
                                                                          Healthcare

                    Coating/Engraving,
                                     Allied
                                      Transportation
                                                       Business
                                                       Services

            Source: Annaly Capital




                                                                                               FTC-PROD-00000663


                        FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 56 of 97



   GET PAID WILL WHILE TAKING A RISK                                                                             49




        The company has interests in a broad spectrum of real estate. The
   bulk of its money is agency debt, that is, mortgages backed by govern-
   ment agencies like Fannie Mae,Freddie Mac and Ginnie Mae. It essentially
   means the U.S. government is on the hook for making sure Annaly gets
   paid, which is a good position to be in.
        It also has ties to residential credit markets, commercial real estate
   and middle market lending, which provides financing to private compa-
   nies—that is, smaller startups that don't trade on regulated exchanges.
   These companies operate in a diverse range of industries, from technolo-
   gy to transportation. And no one industry makes up more than a quarter
   of Annaly's portfolio, which spreads out its risk.
        Together, its business lines bring in lots of cash—much of which ends
   up in shareholders' pockets. Since its debut on the stock market in 1997,
   Annaly has steadily increased its payouts, paying out a total of $16 billion
   over a 20-year period.
                Annaly has paid over $16 billion in dividends
                NLY total payouts (millions $)
                $16,000
                $14,000 —I
                         •Prior cumulative dividends declared
                $12,000    Dividends declared during year

                $10,000

                 $8,000
          49-
                 $6,000
                 $4,000
                 $2,000

                     $0
                          '97 '98 '99 '00 '01 '02 '03 '04 '05 '06 '07 '08 '09 '10 '11 '12 '13 '14 '1516 '17
                          Source: Annaly Capital Management

        There's nothing an income investor loves more than a company that
   regularly boosts its payouts.
        But at the same time, I want you to be aware of the risks associated
   with this position. As interest rates fluctuate over the next few years, it
   will be important for Annaly to balance its funding costs with its mort-
   gage income. This requires foresight, discipline and timing.
        Annaly has an experienced team that should be able to navigate this
   period very well. But you should still use caution when buying shares and




                                                                                                              FTC-PROD-00000664


                           FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 57 of 97



 50                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  not take too big of a position. The company's tremendous dividend yield
  should help drive the stock sharply higher in time, but there may be some
  turbulence along the way.
      Capital preservation: Annaly has a smart management team that
  has built the company into one of the leading mortgage-based REITs. The
  bulk of its holdings are backed by the U.S. government, which is great for
  my confidence.
      Growth: As I explained, this is the big question mark. The company's
  growth will depend on how well it navigates changing interest rates. It
  made all the right moves when the Fed started reversing course in 2015,
  but Powell may not be as patient or methodical. While I trust Annaly will
  continue to do well, know there is a risk its management may not play the
  current environment correctly.
      Yield: Backstopping any fears about Annaly's business model is its
  commitment to making sure its shareholders get paid. It continued to
  increase payouts even during the financial crisis of 2008-09, which is just
  further proof of management's skill to handle tough situations.
      So this is a risky one, but a risk I think worth taking.
      Action to take: Consider buying shares of Annaly Capital Manage-
  ment (NLY).
      Annaly Capital Management trades under the symbol NLY. Its tax
  identification number is XX-XXXXXXX.




                                                                               FTC-PROD-00000665


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 58 of 97




                                CHAPTER 9:
          HOW TO OWN A STAKE IN A BOND
                 VILLAIN'S LAIR




   Somewhere in rural Pennsylvania is a very special mountain. It's surrounded
   by armed guards and barbed wire. Beyond them is a road that disappears
   into the mountain itself—a 25-foot-high corridor that descends 22 stories
   into the earth.
       The complex encompasses 145 acres and offers 55 million total square
   feet of space, all of it underground. It contains seven miles of roads and
   two miles of railroad tunnels to help people get around.
       It might sound like something out of a James Bond movie, in which a
   bald man with an eye patch plots to take over the world. But it's actually just
   one of the properties owned by a very unique REIT: Iron Mountain (IBM).
       Iron Mountain is a secure storage company. It owns and operates
   facilities where clients can keep their most treasured possessions—from
   physical items to important data.
       Its facility in Butler County, Pennsylvania, was once a limestone mine.
   Today it holds everything from the original copies of classic motion pic-
   tures and priceless original photographs of Abraham Lincoln to essential
   data for over 2,300 corporations and government agencies.
       And while that all sounds cool, there's really nothing too flashy about
   what Iron Mountain does. It gives companies a place to store documents
   and data safely. With the world becoming more dangerous and corpo-


                                         51




                                                                           FTC-PROD-00000666


                     FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 59 of 97



 52                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  rate data becoming more vulnerable, companies see the value in having
  someplace to keep tax information, purchase and sale receipts, disaster
  recovery documents, legal records, health documents and more. We are
  talking about both physical and data backup for electronic files.




                Source: BizIoumals.corn



      Iron Mountain is the largest provider of these services on the planet,
  operating in 53 countries on six different continents. It provides a safe
  and organized location for document storage. It also offers related ser-
  vices such as document pickup and delivery, shredding and disposal and
  records management for regulatory purposes.
      This is a business with staying power, having originally been founded
  in an underground facility near Hudson, New York, way back in 1951.
  Across the 53 countries in which it now operates, Iron Mountain has
  230,000 customers in industries such as legal, financial, health care, insur-
  ance, life sciences, energy, entertainment and government. All told, 95%
  of the companies in the Fortune 1000 are customers.
      While Iron Mountain has been around since 1951, it experienced very
  rapid growth over the past 20 years. In 1996 the company operated 6
  million square feet across 85 facilities. At last count, those numbers had
  grown to 87 million square feet and 1,433 facilities.
      The company believes that it still has plenty of growth ahead of it given
  that in-house storage still represents the majority of global information




                                                                               FTC-PROD-00000667


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 60 of 97



   HOW TO OWN A STAKE IN A BOND VILLAIN'S LAIR                                   53




   management. That means there are lots of additional potential customers
   who could benefit from Iron Mountain's services. That is particularly true
   in emerging economies, where this industry is just getting started.
        Iron Mountain's revenues are obviously primarily based on renting
   storage space to a large, diverse base of customers. Those revenues are
   topped off with fees from the other related services that the company
   provides. Here's a quick look at its main business lines:
        Secure storage: This is the company's largest source of revenue and
   involves providing nondedicated storage rental space to customers for
   key data storage. Nondedicated space means that customers can increase
   or decrease how much space they use at any given time.
        No single customer accounted for more than 1% of the company's se-
   cure storage revenue in 2017. The secure off-site storage of data backup is a
   key component of every company's disaster recovery and business continuity
   plans, which means that Iron Mountain is providing an essential service.
       Physical records storage: Iron Mountain provides a safe place for com-
   panies to store their inactive records—files that aren't needed for immediate
   access but have to be retained for legal, compliance or regulatory reasons.
        Electronic records storage: Iron Mountain stores computer tapes,
   cartridges and disk packs in climate-controlled facilities, where they are avail-
   able to customers 24 hours a day, 365 days of the year. Iron Mountain's
   storage is not connected to the internet and therefore provides superior
   protection against data breaches and hacks, obviously something of huge
   importance today.
        Service offerings: Iron Mountain offers to physically handle and
   transport records as necessary as well as destroy them upon expiration of
   retention periods. Iron Mountain's courier fleet consists of 4,500 owned
   or leased vehicles. When it comes to destroying unneeded records, it can
   use old-fashioned shredding as well as offer secure information technol-
   ogy asset destruction.
        Together, these business segments generate durable, low-volatility
   growth throughout every kind of economic cycle. For one thing, the ma-
   jority of the company's revenues are from fixed monthly storage rental




                                                                             FTC-PROD-00000668


                     FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 61 of 97



 54                                                      CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  fees. Once a customer places physical records with Iron Mountain, IRM
  will generate fees until those records are destroyed or removed (for which
  Iron Mountain charges a fee). Similarly, contracts for the storage of elec-
  tronic backup involve fixed monthly rental payments.
      For an idea of how long a customer tends to stick with Iron Mountain,
  check out the chart below. It shows that 50% of the boxes stored with Iron
  Mountain remain with the company and are still generating revenue 15
  years later. A quarter of boxes are still around 22 years later. It's hard to
  think of another business with similar retention rates.

          Predictable and steady retention rate
          IRM retention rate — North America
          100%
                                                       50% of boxes that
                                                      were stored 15 years
          80%                                           ago still remain

                                                                              25% of boxes that
          60% —                                                              were stored 22 years
                                                                               ago still remain

          40%


           20% --


            0%
                 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28
                                                Box age (years)
                 Source: Iron Mountain



       Because of that loyalty, Iron Mountain typically doesn't experience
  significant reductions in storage rental revenue during recessions or eco-
  nomic downturns. It just makes sense. Once a company has outsourced
  this service and eliminated any headcount and infrastructure that had
  been in place for providing in-house storage, they aren't going to reverse
  course and add people plus facilities during a downturn.
      The opposite is also true, though. This business isn't going to soar
  during an economic boom either, at least not from its regular customers.
  But it's counting on its clients in North America to provide slow, steady
  growth in the years ahead while it looks for opportunities to grow even
  faster in key emerging markets.
      Much of that growth in emerging markets is going to involve Iron
  Mountain making accretive acquisitions of smaller businesses. As the




                                                                                                    FTC-PROD-00000669


                         FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 62 of 97



   HOW TO OWN A STAKE IN A BOND VILLAIN'S LAIR                                    55




   800-pound gorilla in this industry, Iron Mountain can achieve efficiencies
   of scale that smaller competitors can't. For example,in December 2017 Iron
   Mountain acquired a similar company in India, laying the groundwork for
   growth in that huge country. By 2020, it expects 25% of its business to be
   growing in emerging markets, up from 20% at the end of 2016.
        The downside of going on an acquisition bender is that we might
   have to settle for lower dividends in the short term. The company is com-
   mitted to dividend growth, however, so it will be very reluctant to cut
   payouts if it can be avoided. Plus, as it opens up shop in growing markets,
   it will earn more cash to use to reward shareholders.

              Iron Mountain keeps paying out more and more
              $2.50
              $2.30
              $2.10
              $1.90
              $1.70
                  $1.50
           rt•c,_ $1.30

           1=E?: $1.10
              $0.90
              $0.70
              $0.50
                                2013              2014*   2015   2016   2017
                          *Excludes special dividends
                          Source: Iron Mountain

        It's already done a good job sending money to investors. The company
   restructured itself as a REIT in 2014, leading to a big jump in its payouts.
   And it occasionally pays out bonus dividends when events warrant.
        Let's see how it looks under the Three Pillars microscope.
        Capital preservation: Iron Mountain has a huge competitive moat.
   A potential competitor would need to invest billions and billions of dol-
   lars to even match the company's capabilities. Further, Iron Mountain's
   future cash flows are extremely predictable given its incredible customer
   retention rates. This is a predictable, reliable business built on a sound
   financial foundation.
        Growth: Iron Mountain is not a revolutionary technology company.
   So the short-term growth here is not going to knock your socks off. But
   the long term is a very different story. This company just keeps growing




                                                                               FTC-PROD-00000670

                            FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 63 of 97



 56                                        CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  year after year after year, and the inroads it's making into foreign markets
  could boost its returns.
      Yield: As a REIT, the company must pay out most of its profits to
  shareholders. Its quest to acquire companies in foreign countries could
  take a bite out of those profits. Still, management aims to grow its divi-
  dend by 5% in 2018 and by 4% a year until 2020. Those are modest but
  achievable goals.
      Since 1951, Iron Mountain has steadily built a giant, cash-flowing
  business with a major competitive moat around it. It is a business that is
  still steadily growing, with great long-term opportunities ahead.
      And with so many top-notch clients, you can bet there are plenty of
  senators and congressmen collecting checks from the company. I suggest
  you join them.
      Action to take: Consider buying shares of Iron Mountain (IRM).
      Iron Mountain trades under the stock symbol IRM. Its tax identification
  number is XX-XXXXXXX.




                                                                              FTC-PROD-00000671


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 64 of 97




                              CHAPTER 10:
                  HOW TO "TAX BACK" THE
                    U.S. GOVERNMENT




   "In this world, nothing can be said to be certain, except death and taxes."
       Those words are as true today as when Benjamin Franklin wrote them
   in 1789. Even with the Tax Cuts and Jobs Act of 2017, you're still going to
   send a nice chunk of change to Uncle Sam every year.
       The "Congressional Checks" I've been telling you about will take away
   some of that sting—letting you cash in on the rules politicians added to the
   law to enrich themselves. But this next opportunity takes it a step further.
       You can think of it as a way to get a rebate on the money Washington takes
   from you, or as an opportunity to collect taxes from the U.S. government.
       It takes advantage of the fact that the U.S. government is the world's
   largest employer—with a total of 4.2 million employees. Take out the
   military and you still have 2.7 million federal workers—more employees
   than Walmart or McDonald's has worldwide.
       All of those employees need a place to work, so you'd probably expect
   the government to own a bunch of office buildings for them. After all, the
   federal government owns nearly 640 million acres of land... about 28%
   of the total land area in the United States.
       But the truth is that the federal government turns to the private sector
   for a lot of its office needs, renting space from somebody else just like a
   business. At last count, it was leasing over 55,000 properties. Remember,


                                        57




                                                                          FTC-PROD-00000672


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 65 of 97



 58                                                     CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  this is the government we're talking about-it doesn't necessarily rent
  efficiently. With plenty of taxpayer cash available, government employees
  don't often worry about how much is paid in rent.
        Government rental contracts typically stay in place, locking in long-
  term leases. Plus, these agencies typically pay rent on time. So if we want
  to collect a portion of that rent, we have to turn to the private-sector com-
  panies the government uses to find offices for its employees. My favorite
  company in this space is Government Properties Income Trust (GOV),
  a REIT that is also the U.S. government's largest landlord.
        While there are other real estate companies with U.S. government
  tenants, GOV focuses mostly on getting government business. It leases
  office space to agencies such as U.S. Immigration and Customs, the FBI,
  the CDC, the FDA and the Department of Homeland Security as well as
  many state agencies.
        Just check out the complete list below:
  Tenant list                                                   % OF TOTAL          % OF
                                                    RENTABLE    RENTABLE         ANNUALIZED
  TENANT                                             SQ. FT       SQ. FT.       RENTAL INCOME

  U.S. Government:
  1. U.S Customs & Immigration Service               718,169        6.7%            11.6%
  2. Internal Revenue Service                       1,041,806       9.7%             8.7%
  3. U.S. Government                                 406,388        3.8%             5.0%
  4. Federal Bureau of Investigation                 304,257        2.8%             3.5%
  5. Department of Justice                           221,701        2.1%             3.1%
  6. Department of Veterans Affairs                  295,172        2.8%             2.9%
  7. Centers for Disease Control                     297,890        2.7%             2.5%
  8. Defence Intelligence Agency                     266,000        2.5%             2.2%
  9. Department of Homeland Security                 125,153        1.2%             2.0%
  10. Social Security Administration                 189,645        1.8%             1.9%
  11. National Business Center                       212,996        2.0%             1.9%
  12. National Park Service                          166,745        1.6%             1.9%
  13. Department of Energy                           220,702        2.1%             1.9%
  14. U.S. Courts                                    115,366        1.1%             1.8%
  15. Natural Resource Center                        150,551        1.4%             1.5%
  16. Department of Health and Human Services        128,645        1.2%             1.4%
  17. Drug Enforcement Agency                        147,955        1.4%             1.3%
  18. National Archives and Record Administration    352,064        3.3%             1.3%
  19. Bureau of Land Management                      154,280        1.5%             1.1%




                                                                                            FTC-PROD-00000673

                              FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 66 of 97



   HOW TO "TAX BACK" THE U.S. GOVERNMENT                                                             59




   20. Department of State                                     89,058        0.8%            1.1%
   21. U.S. Postal Service                                     321,800       3.0%            1.0%
   22. Defense Nuclear Facilities Board                         58,931       0.6%            1.0%
   23. Occupational Health and Safety Administration            57,770       0.5%            0.9%
   24. Military Entrance Processing Station                     56,931       0.5%            0.8%
   25. Financial Management Service                            87,993        0.8%            0.8%
   26. Centers for Medicare and Medicaid Services               78,361       0.7%            0.8%
   27. Department of Housing and Urban Development             88,559        0.8%            0.7%
   28. Environmental Protection Agency                          43,232       0.4%            0.6%
   29. Department of the Army                                  228,108       2.1%            0.6%
   30. Food and Drug Administration                             33,398       0.3%            0.4%
   31. Department of Defense                                    31,030       0.3%            0.3%
   32. Bureau of Prisons                                        51,138       0.5%            0.3%
   33. Equal Employment Opportunity Commission                  19,409       0.2%            0.2%
   34. Small Business Administration                             8,575       0.1%            0.1%
   35. Executive Office for Immigration Review                   5,500       0.1%            0.1%
   36. Non Government                                           10,080       0.1%            0.1%
   37. Department of Labor                                       6,459       0.1%            0.0%

               Subtotal U.S. Government                   6,781,817         63.5%           67.0%


                                                                            % OF TOTAL       % OF
                                                                RENTABLE    RENTABLE      ANNUALIZED
   TENANT                                                        SQ. FT       SQ. FT.    RENTAL INCOME

   State Government:
   1. State of California - six agency occupants                 416,852        3.9%          4.2%
   2. Commonwealth of Massachusetts - three agency occupants     307,119        2.9%          4.0%
   3. Commonwealth of Virginia - seven agency occupants          255,241        2.4%          2.3%
   4. State of Georgia - Department of Transportation            293,035        2.7%          2.3%
   5. State of New Jersey - one agency occupant                  173,189        1.6%          1.9%
   6. State of Oregon - two agency occupants                     199,018        1.9%          1.9%
   7. State of Washington - Social and Health Services           111,908        1.0%          1.1%
   8. State of Arizona - Northern Arizona University              66,743        0.6%          0.6%
   9. State of Maryland - two agency occupants                    84,674        0.8%          0.5%
   10. State of South Carolina - four agency occupants           121,561        0.8%          0.5%
   11. State of Minnesota - Minnesota State Lottery               61,426        1.1%          0.5%
   12. State of New York - Department of Agriculture              64,000        0.6%          0.4%

              Subtotal State Government                         2,154,766     20.1%          20.3%
        The United Nations                                       187,060        1.7%          4.5%
        M unicipalities                                          111,595        1.0%          1.0%
        146 Non-GovernmentTenants                                879,763        8.2%          7.2%

        Subtotal Leased Rentable Square Feet                   10,115,001     94.5%         100.0%
        Available for Lease                                      585,963        5.5%

        Total Rentable Square Feet                             10,700,964    100.0%         100.0%




                                                                                                 FTC-PROD-00000674


                              FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 67 of 97



 60                                                   CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




         These are agencies that ensure the well-being of the United States and
  have some of the largest budgets aside from the U.S. military. Big-budget
  tenants are a great thing if you are a landlord—you can always expect
  rent when it's due.
         The company leases office space to state governments as well. In all,
  it owns 74 properties spread across 31 states and the District of Columbia.
  See all the shaded states in the map below? That's where you'll find prop-
  erties owned by GOV.




   Source: Government Properties Income Trust




        Every day, thousands of government workers file into one of GOV's
  properties to do their jobs. Every month, GOV collects rent payments for
  each of these properties. And since GOV is a REIT, it sends a large portion
  of its profits back to shareholders every quarter. At last count, it paid a
  steady dividend of 43 cents a share every three months, giving the stock
  a yield over 12%.
         So with GOV, you're essentially creating an income loop for yourself.
  You pay taxes to the government. The government uses that money to
  pay rent to GOV. Then each quarter, GOV sends a portion of that money
  back to you!




                                                                                         FTC-PROD-00000675


                                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 68 of 97



   HOW TO "TAX BACK" THE U.S. GOVERNMENT                                       61




                                    THE
                                 LANDLORD




                                             THE
                                            GOVT



       Here's how it looks in our Three Pillars.
       Capital preservation: GOV is always on the hunt for new opportu-
   nities, and its acquisitions can sometimes be costly. Pessimistic investors
   tend to dump the stock when they think the company is spending too
   much money. On the other hand, GOV has plenty of big government agen-
   cies locked into long-term contracts, and it can sell real estate if it happens
   to get into trouble. So while the stock price can get volatile, I think it's
   ultimately a safe play.
       Growth: There's a good reason GOV goes on acquisition binges—to
   buy new growth. I expect their new properties to pay off, delivering even
   greater profits. Another potential stumbling block is President Trump's
   mission to make government smaller and more efficient. You'd expect the
   real estate magnate to take a critical eye to long-term leases. Of course,
   Trump is learning that restructuring the government is harder than he
   thought. Besides, even if the federal government starts scaling back, state
   governments will need to start filling in the gaps. So GOV should land on
   its feet.
       Yield: GOV has a habit of paying a steady dividend, no matter what
   its balance sheet looks like. Of course, it would be great if GOV regularly
   boosted its payouts. But there's nothing wrong with getting regular, pre-
   dictable checks.
       Of all the opportunities I've told you about so far, this is probably the
   least dynamic of them all. Its growth path is a little rocky, and its dividend
   growth isn't anything to write home about. Still, the fact that it takes in
   tax dollars and sends them out to investors melds nicely with the whole




                                                                           FTC-PROD-00000676


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 69 of 97



 62                                      CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




 "Congressional Check" idea. So I think it will make a fine—if boring—
  addition to your portfolio.
      Action to take: Consider buying shares of Government Properties
  Income Trust(GOV).
      Government Properties Income Trust trades under the symbol GOV.
  Its tax identification number is XX-XXXXXXX.




                                                                            FTC-PROD-00000677


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 70 of 97




                              CHAPTER 11:
                LET JEFF BEZOS WRITE YOU
                      SOME CHECKS




   A lot of REITs operate retail properties—malls, storefronts, shopping cen-
   ters and the like. And there's a good reason you won't find many of them
   in this book. It's called the retail apocalypse.
       For over a decade, retail stores have suffered from falling sales. But
   in 2017, things hits a major tipping point. Household names like Sears,
   Macy's and J.C. Penney individually announced over 100 closings of
   retail outlets. At least 19 companies declared bankruptcy, including iconic
   names like Toys R Us and RadioShack.
       You don't have to think too hard to figure out why. People have just
   gotten used to the convenience of buying things online. Why fight traffic,
   search for parking and wander through a store when you can find every-
   thing you need on the internet and have it delivered straight to your house?
       And of course, the No. 1 company that's leading customers away from
   brick-and-mortar stores is Amazon.com. Jeff Bezos founded the company
   in 1994 to sell books. But it quickly spread into new markets, taking busi-
   ness away from more and more retail stores.
       Not only are the retailers suffering, but so are the REITs that depend
   on the rental income from the retailers.
       If a retail-based REIT wants to survive the carnage, it will have to
   manage its business more carefully. That's why I recommend checking out


                                         63




                                                                        FTC-PROD-00000678


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 71 of 97



 64                                              CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  National Retail Properties (NNN). Despite its name, the company has
  developed a strategy to avoid the retail apocalypse. It even counts Amazon
  as one of its clients—meaning some of the money you collect from it will
  be coming from Jeff Bezos' pocket.
      National Retail is a highly diversified landlord with over 400 different
  tenants who lease a combined 2,543 properties. The company's leases
  have a long average duration of more than 11.7 years, and the business is
  fully focused on the United States.
          National retail's widely diversified real estate portfolio
          Geographic distribution of tenants


                                                       •Midwest
                                                        Southeast
                                                        South
                                                        Northeast
                                                        Rocky Mountain
                                                        West



                                                        2,543 Properties
                                                        400+ Tenants
                                                        48 States
                         4.0%

          Source: National Retail Properties


      More importantly, more than 95% of its tenants are in businesses that
  can't be easily usurped by online competition. I'm talking about conve-
  nience stores, restaurants, automotive service, fitness centers and movie
  theaters. As long as people buy gas, eat out or head to the gym, National
  Retail's clients will be largely immune to the retail apocalypse. Take a look
  at its full list of tenants on the next page.
      Included in that list are dominant brands like 7-Eleven, Wendy's, Dairy
  Queen, PetSmart, Starbucks, Citibank, Taco Bell and Bank of America.
  Another one of the National Retail's many tenants is Whole Foods, the
  grocery store chain that Amazon picked up in 2017. Essentially, Amazon
  is paying rent to National Retail.




                                                                                    FTC-PROD-00000679

                          FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 72 of 97



   LET JEFF BEZOS WRITE YOU SOME CHECKS                                             65




   National retail's Amazon-proof tenant base
   Industry and tenant base of national retail
                                             % of        # of        # of      # of
      Line of trade                        base rent   properties   tenants   states

    1. Convenience stores                   16.8%        504          52       28
    2. Restaurants - full service           11.7%        413          81       38
    3. Restaurants - limited service         7.5%        352          70       33
    4. Automotive service                    7.0%        209          13       26
    5. Family entertainment centers         6.1%          91          4        25
    6. Health and fitness                   5.7%          35          7        17
    7. Theaters                             4.9%          30          5        15
    8. Automotive parts                     3.8%         180          4        35
    9. RV dealers, parts and accessories    3.4%          32          1        19
    10. Banks                               2.7%         114          5         9
    11. Sporting goods                      2.5%          15          4        13
    12. Medical service providers           2.4%          78          18       18
    13. Wholesale clubs                     2.3%           8          1         4
    14. Drug stores                         2.1%          39          4        17
    15. Consumer electronics                 1.9%         20          2        13
    16. Home improvements                    1.9%         24          10       12
    17. Travel plazas                        1.9%         28          6         8
    18. Furniture                            1.9%         42          17       22
    19. General merchandise                  1.8%         59          14       21
    20. Home furnishings                     1.7%         18          6        13
        Other                               10.0%        252         100       40
        Total                              100.0%       2,543
   Source: National Retail Properties

         You'll find these stores in high-traffic locations, making them valuable
   real estate. It's one of the reasons National Retail has great occupancy rates,
   meaning most of their properties have rent-paying tenants. The chart on
   the next page shows how National Retail's ability to keep its properties
   rented stacks up against the rest of the REIT industry.
         As you can see, from 2003-2017, National Retail's average occupancy
   rate has been 97.9%, never dipping below 96.4%. Those lows came during
   the 2008-09 financial crisis, when the average REIT was struggling to
   keep 90% of their buildings profitable.




                                                                              FTC-PROD-00000680


                          FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 73 of 97



 66                                                                  CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




          National retail properties superior occupancy rates
         Annual occupancy percentage rate
         100%
          99%                      REIT industry (ex hotels & health care)
          98%
          97%
          96%
          95%
          94%
          93%
          92%
          91%
          90%
          89%
          88%
          87%
          86%
          85%
                   '03   '04 '05 '06 '07               '08 '09 '10 '11       '12 '13   '14 '15 '16 '17
                  Source: National Retail Properties

      National Retail owes its superior occupancy performance to carefully
  selecting tenants involved in stable businesses and focusing on easily rent-
  able Main Street properties with reasonable rental rates. And every one
  of those contracts has annual rental increases built into them, ensuring
  regular revenue growth. It's a strategy that has literally paid dividends for
  decades, as you can see in the chart below:

          An exceptional track record of dividend growth
          Annual dividend per share — National Retail Properties
          $1.90

          $1.80

          $1.70

          $1.60

          $1.50

          $1.40

          $1.30

          $1.20

          $1.10

          $1.00
                     I   IIiiiiiiiIIII
                  '90 '91 '92 '93 94 95'96'97'98'99'0001'0203'0405 06 0708'09 10 1112 13 14 1516 17
                  Source: National Retail Properties


      Let's see how it stacks up to our Three Pillars.
      Capital Preservation: National Retail has one of the best balance
  sheets in the REIT sector. Its average lease term of 11.7 years provides
  great visibility on future cash flows. The company's prime real estate




                                                                                                         FTC-PROD-00000681


                          FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 74 of 97



   LET JEFF BEZOS WRITE YOU SOME CHECKS                                    67




   locations provide even further comfort should some of its tenants leave.
   It sailed through the Great Recession and has positioned itself to avoid
   the retail apocalypse.
       Growth: As a whole, real estate provides steady and predictable
   growth. Over time, the value of National Retail's properties will increase,
   as will the cash flow that those properties generate and the amount of the
   dividend that the company can pay. And remember, annual rent increases
   are built into all of National Retail's contracts with tenants.
       Yield: National Retail has had 27 consecutive years of dividend
   increases—something very few companies can match. Combine that
   growth with a yield of this size and I think the company could be a big
   long-term winner for you.
       In short, this REIT isn'tjust immune to the Amazon-induced retail apoc-
   alypse—it's also profiting from Amazon. And with a solid record of paying
   more and more money to shareholders, this is a great company to own.
       Action to take: Consider buying shares of National Retail Properties
  (NNN).
       National Retail Properties trades under the symbol NNN. Its IRS tax
   number is XX-XXXXXXX.




                                                                       FTC-PROD-00000682


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 75 of 97




                                          CHAPTER 12:
        LOCK IN A BIG DIVIDEND WITH THIS
                  LOCKUP REIT



   Lots of REITs own and operate properties that people want to go to, from
   state-of-the-art office buildings to luxury hotels. But our next REIT spe-
   cializes in properties that no one wants to spend any time in.
       CoreCivic (CXVV) owns and operates American prisons and deten-
   tion centers. It was founded in 1983 under the name Corrections Corp.
   of America. In 1984, it became the first U.S. company to be awarded a
   government prison contract, overseeing a corrections facility in Tennessee.
       Today it competes with another company called GEO Group for the
   title of largest private corrections company. Judged by the number of beds
   it owns, CoreCivic has the crown locked down. All told, it owns 82 facilities
   and manages seven other sites in government partnerships.
            CoreCivic is the biggest American private prison company
            CXW owned correctional and detention facility beds
            80,000

            70,000

            60,000

            50,000

            40,000

            30,000

            20,000

            10,000

                0
                                  CoreCivic         GEO          All others
                     Source: CoreCivic

                                              69



                                                                              FTC-PROD-00000683


                     FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 76 of 97



 70                                         CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




      The company earns revenue from long-term contracts with various
  federal, state and local agencies that rent space and services in their fa-
  cilities. The business appeals to government entities for several reasons:
      • Private companies can design and construct a new correctional
        facility in half the time a comparable government project can,
        often for half the price
      • Governments can reduce or share their liability exposure by
        contracting with private corrections companies
      • Private companies have labor, administration and operation
        costs 20% less than those of public institutions
      • Private companies offer state-of-the-art correctional facility de-
        signs that are more efficient
      • Private companies reduce the pressures and costs of overcrowding
        in the public prison system.
      The business is broken into three main business areas. Its Safety division
  oversees the company's prisons. At last count, its properties had over 64,000
  beds. Not all of this business is watching over hardened criminals, though.
  It also has contracts with the U.S. Immigration and Customs Enforcement
 (ICE) agency to house illegal aliens during processing.
      The company's Property division builds and renovates detention fa-
  cilities and then leases them to other entities. Again, this solves a major
  government problem when it comes to prison construction. It can build
  new facilities faster and cheaper than the government can. And by leasing
  them, it is responsible for maintaining the property, too.
      Perhaps the most interesting CoreCivic division is Community. It owns
  and operates halfway houses, facilities to help former prisoners re-enter
  the world. This includes providing job training, therapy, substance abuse
  programs and more. Essentially, the company is working to reduce prison
  populations.
      Across all three of these business units, CoreCivic has 125 agreements
  with federal, state and local agencies. That's a great level of diversity,
  which helps spread the company's risk nicely. If one of these states were
  to suddenly cut ties with CoreCivic, its revenues wouldn't take a big hit.




                                                                               FTC-PROD-00000684


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 77 of 97



   LOCK IN A BIG DIVIDEND WITH THIS LOCKUP REIT                                                         71




             CoreCivic works with a wide range of states and institutions
             CXW's revenue by client

                                  All Others, 15%

                                                                        U.S. Immigration & Customs
                          Arizona, 3%                                   Enforcement (ICE), 25%

                        Texas, 3%

                   Colorado, 4%

                   Oklahoma,4% —

                       Georgia, 6%
                                                                         U.S. Marshals Service
                                                                        (USMS), 16%
             Bureau of Prisons (BOP), 7%

                                        California, 8%   Tennessee,9%


             Source: CoreCivic


        The only real exception to that idea is its contracts with ICE, which
   represent 25% of CoreCivic's revenue. Ordinarily, counting on a single
   customer for such a large chunk of your business is something to worry
   about. But with President Trump's focus on immigration enforcement, the
   fact that ICE dominates CoreCivic's balance sheet doesn't seem like too
   much of a risk to me.
        Of course, prisons tend to be a touchy subject, and CoreCivic has seen
   its share of controversies. That's likely the reason its security contracts
   tend to be short term, usually no more than five years with optional ex-
   tensions. It gives the politicians flexibility to break with the company in
   case the political winds shift.
        In fact, in 2016, the U.S. Justice Department recommended that the
   U.S. Bureau of Prisons should stop using private prisons. As you'd expect,
   that caused a huge dip in CoreCivic's share price. It started to rebound
   when the department reversed its stance in February 2017. A leaked
   memo specifically directed the agency to increase "population levels in
   private contract facilities."
        Another potential cause of concern is falling crime rates in the United
   States and the resulting drop in prison populations. According to the most




                                                                                                     FTC-PROD-00000685


                        FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 78 of 97



 72                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  recent numbers, the prison population in 2016 was down 1% from 2015
  and down 7% from its height in 2009.
      But I can't imagine crime will ever entirely go away, and the Justice De-
  partment's newfound love of private prisons is just the beginning. In March
  2018, Kentucky's state budget allotted more funding for private prisons.
      If more state governments come around to the idea, or if ICE wants to
  expand their ability to detail illegal aliens, CoreCivic has a ready solution
  standing by. Its portfolio has seven idle facilities with the potential to hold
  nearly 10,000 inmates. One is in Texas and another is in New Mexico,
  meaning they're right where ICE would want them if there's a stronger
  immigration countdown.
      But even if the political winds do shift, there's plenty of potential in
  CoreCivic's Community division. After all, we can't lock up every criminal
  and throw away the key. According to CoreCivic,95% of prisoners in state
  prisons are eventually released and 75% or so are eventually arrested
  again. Politicians from both sides of the aisle can agree that if an inmate
  is released from prison, steps should be taken to prevent him or her from
  becoming a repeat offender.
      To that end, CoreCivic has spent $300 million to build its portfolio of
  halfway houses. It bought eight such facilities in 2017, spending a total
  of $45.6 million to acquire them. It is now the second-largest provider of
  prisoner "re-entry" services in the United States.
      Remember, states and the feds pay CoreCivic for these services,
  meaning the company gets money to keep people in jail as well as out
  of jail. And as a REIT, CoreCivic returns a large portion of its earnings to
  shareholders.
      The company paid $2.16 a share in 2015 and 2016 before lowering
  the dividend in 2017. Usually, a decision to decrease the dividend is a
  huge red flag. But in this case, the company was anticipating lower profits
  because of the Justice Department's stance on private prisons. Plus, it
  needed extra money to fund its acquisitions of halfway houses.
      That comes across as a very smart move to me. Keeping shareholders
  happy with high dividends is great, as long as the payouts aren't reckless.




                                                                                FTC-PROD-00000686


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 79 of 97



   LOCK IN A BIG DIVIDEND WITH THIS LOCKUP REIT                               73




   And with the Justice Department's new directive to contract with private
   prisons, not to mention Donald Trump's fixation on going after people in
   the country illegally, I expect CoreCivic will soon have plenty of reasons
   to boost its payouts.
        And don't forget about its Properties division. Building and leasing
   prisons is a lot less controversial than running them. In fact, governments
   are much more willing to sign longer-term contracts in this area. All 12
   of its properties are fully leased. And in January 2018 it signed an agree-
   ment to build a new correctional facility in Kansas, which Kansas will
   then lease for 20 years. And here's what it looks like:




        So there's a lot to like here beyond its core business of owning private
   prisons. Let's put the company through our Three Pillars wringer.
        Capital preservation: Before Donald Trump was elected, it looked
   like the pendulum was swinging against the idea of private prisons. That's
   why CoreCivic wisely expanded its operations into other incarceration-
   related areas. With Trump in office, prospects for private prisons are looking
   up, and CoreCivic has fostered a close relationship with ICE, boosting its
   prospects as crackdowns on illegal aliens increase. I just don't see any
   downsides in the near future, and if there are, I trust CoreCivic's manage-
   ment to adjust to them.
        Growth: Some politicians believe more incarceration is the key to
   solving crime in America. Others believe it's rehabilitation. CoreCivic ca-
   ters to both schools of thought, allowing politicians to fight crime without
   putting a strain on budgets. And as Congress continues to drag its feet




                                                                          FTC-PROD-00000687


                     FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 80 of 97



 74                                        CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  on immigration reform, I expect CoreCivic's contracts with ICE will only
  deliver more and more profits.
      Yield: As I mentioned, CoreCivic cut its dividend in 2017, mostly to
  fund acquisitions in preparation of the Justice Department moving away
  from private prisons. The company still pays an excellent yield, however,
  and there are plenty of reasons to expect that payout to increase.
      Now, I recognize this will be a controversial recommendation because
  it touches on so many hot-button issues. But from a strict investor's point
  of view, there's a lot to like here. CoreCivic found an excellent niche for
  itself. And when that niche was threatened, it expanded its operations to
  tap new markets. All the while, it's paid a better-than-average dividend.
      So I'm comfortable recommending that you add this company's
 "Congressional Checks" to your portfolio.
      Action to take: Consider buying shares of CoreCivic (CXW).
      CoreCivic trades under the symbol CXVV. Its tax identification number
  is XX-XXXXXXX.




                                                                              FTC-PROD-00000688


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 81 of 97




                              CHAPTER 13:
       GET YOUR SHARE OF RISING HEALTH
                 CARE COSTS




   Our final three opportunities have a few traits in common.
       First, they're all REITs, which means they pay the kinds of checks
   that politicians voted to cut taxes on. Second, they specialize in a certain
   industry—one that often finds itself mired in political controversy. And
   finally, they focus on properties that people ordinarily don't like to visit.
       You might think I'm talking about more prisons, like the kind CoreCivic
   runs. But in this case, I'm talking about medical facilities—everything
   from major hospitals to local doctor's offices.
       Unlike businesses that can be opened in just about any retail space,
   hospitals and the like require special considerations. They're subject to
   health codes more stringent than anything even restaurants have to deal
   with. Even things like the sizes of their doors must meet certain standards.
       Depending on what the office does, allowances have to be made for
   storing radioactive materials, powerful drugs and even things contaminated
   with, er, biological matter. Then there's all the specialized equipment that
   needs exotic hookups. Even a dentist's office in a strip mall is more special-
   ized than a bookstore or frozen yogurt shop. Your dentist needs complicated
   water setups, protection from X-rays and more.
       So if ever there were an area for REITs to thrive, this would be it. They
   can take on the risks and costs of building, operating and maintaining


                                         75




                                                                           FTC-PROD-00000689


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 82 of 97



 76                                          CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  buildings that meet doctors' exacting needs. In return, it gets regular rent
  checks from the doctors.
      This essentially means we're getting paid thanks to health care costs, a
  topic that has dominated headlines ever since President Obama launched
  his plan to "fix" our medical system. Of course, those efforts have largely
  failed, and no one from either political party can agree on a solution. That
  will likely mean ever-larger price increases for a long time to come.
      Meanwhile, as you've no doubt heard, the American population is
  getting older and living longer. The U.S. Census Bureau estimates there
  are currently 51 million Americans over the age of 65. By 2050, there
  could be as many as 88 million U.S. citizens over the age of 65. Mean-
  while, the average life expectancy clocked in at under 79 years in 2015.
  A study published in The Lancet in 2017 expected that number to be up
  to over 81 years by 2030.
      But longer lives require more effort to fight the effects of aging. Accord-
  ing to the Centers for Medicare and Medicaid Services, national spending
  on health care is expected to rise 5.5% a year until 2026. Medicare spending
  will increase by 7.4% a year!
      Of course, Medicare doesn't cover all of a senior's medical bills. And
  according to the Kaiser Family Foundation, aging Americans will need to
  spend up to half their Social Security checks to cover Medicare shortfalls
  by 2030.
      Health care REITs will be one of the most obvious beneficiaries of this
  spending as the need for convenient and state-of-the-art facilities con-
  tinues to grow. One of the biggest of the bunch, HCP Inc. (HCP), will
  specifically benefit from the needs of aging seniors.
      Founded in 1985, HCP has become the "go-to" spot for any hospital,
  clinic or assisted care business looking to open a new location. It owns 828
  medical properties representing $18 billion of real estate. And the rent that
  HCP charges for these properties nets out to $1.8 billion each year.
      The business is broken up into different areas of the health care indus-
  try. Just 7% of its properties are proper hospitals. It also holds a healthy
  number of doctor's offices, followed closely by "life sciences" facilities.




                                                                                FTC-PROD-00000690


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 83 of 97



   GET YOUR SHARE OF RISING HEALTH CARE COSTS                                                                    77




   These are designed for medical research—everything from testing new
   drugs to conducting academic studies.
             HCP covers a wide range of medical needs
             HCP's holdings as a percentage of enterprise value




                                                                  Medical office
                                          Senior care*                27%
                                             40%



                                                                 Life science
                                                                     26%



                                   Hospitals 7%

            *Includes continuing care retirement communities, senior housing triple-net leases and a senior
             housing operating portfolio

            Source: HU;Inc.

       The bulk of its assets are devoted to seniors. It owns nursing homes
   and retirement communities and some facilities that are a combination of
   both. In some cases it owns and operates the properties itself. It also rents
   out facilities it owns under what are known as triple-net leases. Under
   these agreements, the tenant pays all taxes and insurance fees for the
   property and is responsible for maintaining the property, too. That means
   HCP pretty much just collects rent checks.
       Now, to be fair, the company has had a rough couple of years thanks
   to some business decisions that didn't quite pan out. In 2014 it expanded
   operations into the United Kingdom, only to start divesting itself from the
   country in 2018. It also had problems spinning off its line of skilled nurs-
   ing facilities, which included rehabilitation centers and the like.
       HCP's course corrections have adversely affected its earnings, as you'd
   probably expect. In 2016, the company drastically cut its dividend. As I
   mentioned earlier, that's usually a very bad sign. But as is the case with
   CoreCivic, I think it was the right move here.
       The company is moving forward with plans to sell other underper-
   forming assets. The sales will improve its balance sheet while giving it




                                                                                                              FTC-PROD-00000691


                       FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 84 of 97



 78                                                 CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  cash to spend on other projects. For instance, it's in a partnership to devel-
  op a luxury building for seniors in Seattle, Washington. The strategically
  located building offers multiple levels of care, essentially allowing seniors
  to stay where they are even as their health needs change.
       It also recently started a third phase of development at a life science
 facility known as The Cove in San Francisco, California. The first two
  phases are fully leased, meaning HCP is not worried about idle space on
  the property. The company is also planning another life science project
  known as Sierra Point nearby.




  T e Cove N. San Franciaoo                    Sierra Point(S.San Franc,45c0



       It's a risky venture, to be sure. And considering the company's other-
  missteps of the past few years, you might be a bit wary of putting your
  trust in it. So here's one more thing to think about.
       The stock analysts at Morningstar took a close look at HCP's assets,
  considering their potential value and weighing them against the company's
  liabilities. By their math, the company has a net asset value of $31 a
  share. That is, if you divide their estimate of the company's true value
  among each of its shares, that's how much you get.
       So in theory, any price below $31 a share makes HCP a bargain. And
  shares of HCP haven't traded above $31 since the summer of 2017! That
  means we have a nice floor of safety.
        Here's how it looks in the Three Pillars.
       Capital preservation: HCP's management has taken some missteps,
  which is reflected in the company's share price. But management has




                                                                                       FTC-PROD-00000692


                              FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 85 of 97



   GET YOUR SHARE OF RISING HEALTH CARE COSTS                                79




   committed itself to selling underperforming assets and focusing on its
   core strengths. So you have a chance to buy in at a relatively inexpensive
   price right now. If nothing else, the fact that the company has an estimated
   net asset value of $31 should give you confidence if you buy shares below
   that price.
       Growth: There's no doubt HCP is in a growth industry. Its slow shift
   to focus more on aging seniors should pay off in the years ahead. It also
   helps that they're clearing deadwood from their books. Buy in at a bar-
   gain price now and you could ride it higher as its restructuring bears fruit.
       Yield: To income investors, a dividend cut is a real gut punch. It's
   even worse when you learn that up until 2016, HCP had a history of
   boosting its dividend every year since 2004. On the other hand, I respect
   the company for realizing its old rate was unsustainable. And if its plans
   work out the way I expect them too, we should see a return to higher
   dividends in the years ahead.
       The bottom line is that America's health care costs aren't going to
   drop anytime soon, and HCP is poised to earn income from the demo-
   graphic that will bear more and more of those costs. Yes, management
   made some mistakes but it seems to be back on track. I suggest buying
   shares before they're no longer a bargain.
       Action to take: Consider buying shares of HCP Inc.(HCP).
       HCP Inc. trades under the symbol HCP. Its tax identification number
   is XX-XXXXXXX.




                                                                         FTC-PROD-00000693


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 86 of 97




                              CHAPTER 14:
    THIS REIT COULD DOUBLE YOUR MONEY
                I N A DECADE




   Continuing our health care theme is Welltower (WELL).
       The company was founded in Lima, Ohio, in 1970 with a pair of
   skilled nursing facilities. It was one of the first health care-related REITs
   to go public. Today it has interests in 1,279 properties across the U.S.,
   Canada and the United Kingdom.
       Over its long history, it's had to adjust to major shifts in the health
   care industry. Consider the rise of outpatient surgery. A decade or two
   ago, it would have been unthinkable to have surgery done anywhere but
   inside a hospital. Today, thousands of procedures can be performed out-
   side of a hospital and the patient can recover in their own home.
       That means fewer people are going to the hospital. According to the
   American Hospital Association, the number of people admitted to hospi-
   tals has been steadily declining since 2009. So like HCP, Welltower has
   shifted its business plan to match.
       On the next page you can see how Welltower's property portfolio
   looked in 2010 and at the end of 2017.
       As you'll see, the company's management essentially dumped its hos-
   pitals to expand into an area they see having more growth—senior care.
   It's going after this market even more aggressively than HCP is. In 2017
   alone it sold over $3.3 billion worth of property, using the money to pay
   down debt and buy more senior housing projects.

                                         81




                                                                         FTC-PROD-00000694


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 87 of 97



 82                                              CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




          WeRower's asset mix, 2010
                                                 Hospitals 8%
                                                       Life science 2%
                                                      /




                                Long-term/Post
                                  acute care
                                     31%




          WeRower's asset mix, 2017
                              Long-term/               Outpatient medical
                     Post acute care 11%               19%




          Source: Welltower


      Welltower has entered into several joint ventures to manage these
  properties, but in a very smart way. A wise investor never puts all his eggs
  in one basket. So Welltower has spread its risk by working with a wide
  range of partners.
      The largest is Sunrise Senior Living, which represents 36% of Well-
  tower's operating income. If Sunrise were to get into financial trouble,
  Welltower would no doubt take a hit, too. But it would be even worse if
  Welltower counted on Sunrise for a larger portion of its revenue.



                                                                                    FTC-PROD-00000695

                         FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 88 of 97



   THIS REIT COULD DOUBLE YOUR MONEY IN A DECADE                               83




       The company also spreads its risk by operating in several urban areas.
   The bulk of Welltower's 624 senior facilities in the United States are found in
   Los Angeles, Boston and New York. Its U.K. operations focus on Manchester,
   Birmingham and London. And not surprisingly, most of its Canadian facilities
   congregate around Toronto, Vancouver and Montreal.
       The company has also adjusted how it gets paid, too. Back in 2010,
   31% of its revenues came from public health care agencies like Medicare
   and Medicaid. In 2017, those politically volatile funds made up just 5%
   of the company's revenue.
        Welltower has been steadily buying up quality properties in its target
   markets. In 2017 alone it spent $742 million to buy 26 new properties. As
   the company adds new properties to its portfolio, its revenue continues to
   grow. It collects rent and makes money on fees and services for its residents.
        What's even better about Welltower is how relatively young its prop-
   erties are. Just like people, older buildings require more upkeep. This is
   even more true in the medical industry, in which allowances need to be
   made for new regulations and state-of-the-art equipment. A portfolio of
   newer buildings means lower costs with fewer maintenance issues and
   remodeling expenses.
       So I like the fact that Welltower's average building is just 19 years
   old—nearly half the age of the average health care REIT's buildings. And
   it has a few new projects in the works that show just how innovative this
   company is.
       Consider its strategic partnership with Simon Property Group. Simon
   is best known as the owner-operator of shopping malls around the world.
   In 2017, Welltower announced it would add an outpatient medical facility
   to Simon's The Shops at Mission Viejo in California. So it will be nestled
   among shops and restaurants, as well as close to a nearby hospital. Can
   you think of a more convenient place for a doctor's office?
        While Welltower continues to restructure itself to meet people's press-
   ing medical needs, there is one thing it's been fairly consistent on—its
   dividend payouts. The company steadily increased its dividend every year
   from 2007 to 2017. That's a decade of higher payouts, even during the
   financial crisis in 2008-09. It doesn't get much better than that!




                                                                           FTC-PROD-00000696


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 89 of 97



 84                                                        CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




          WeRower's decade of increasing payouts
          Welltower's total dividend payouts per share
         $3.50
         $3.40
         $3.30
         $3.20
         $3.10
         $3.00
         $2.90
         $2.80
         $2.70
         $2.60
         $2.50
                   I
                   '07
                            1
                           '08
                                    1
                                   '09
                 Source: Yahoo Finance
                                          1
                                         '10
                                                1
                                               '11
                                                     111111
                                                     '12     '13   '14   '15   '16   '17



      I think we have enough information to run this through our Three
 Pillars checklist!
      Capital preservation: Welltower is one of the oldest health care REITs
  you can buy, with a history of adjusting its strategy to meet modern med-
  ical needs. Management has proven that it won't hesitate to sell assets if
  needed—and with a portfolio full of high-quality assets, it can expect top
  dollar from them. All these points should fill you with confidence.
      Growth: People will always need to spend money to stay healthy, and
  Welltower has switched its business model to target the fastest-growing
  segment of the market. Its innovative partnerships and projects will keep
  it at the front of the pack, leading to more revenue while its younger
  buildings keep costs down. A lot to like here!
      Yield: Take another look at the company's divided chart over the past
  decade. Ten full years of growth, even during one of the worst market
  periods in recent memory. If you had invested $5,000 in the company
  in 2007 and reinvested your dividends, you'd have been sitting on over
 $11,000 at the end of 2017. There's no reason not to expect the company
  to repeat that feat over the next decade.
      This one is as close to a no-brainer as it gets. You can bet Washington
  politicians have noticed Welltower's history of increasing payouts ... and
  now you can collect regular checks alongside them.
      Action to take: Consider buying shares of Welltower (WELL).




                                                                                              FTC-PROD-00000697


                        FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 90 of 97



   THIS REIT COULD DOUBLE YOUR MONEY IN A DECADE                       85




        Welltower has only traded under the symbol WELL since February
   2018. Before that, it had the symbol HCN. That might affect some of the
   historical information you see on financial websites. The company's tax
   identification number is XX-XXXXXXX.




                                                                    FTC-PROD-00000698


                    FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 91 of 97




                              CHAPTER 15:
             REGULAR CHECKS THANKS TO
                REGULAR CHECKUPS




   Our final "Congressional Checks" opportunity is also a REIT that focuses
   on health care. It's called Medical Properties Trust(MPW).
       It's a lot newer than HCP and Welltower. Medical Properties Trust was
   founded in 2003 by hospital industry veterans to specialize exclusively on
   hospitals and related properties. And while its competitors have shifted
   their businesses toward senior living facilities, Medical Properties Trust
   has stuck to its guns.
       The company owns 275 properties, all hospitals in one form or another.
   The bulk of them, 161 to be exact, are "general acute care hospitals"—the
   kind of places you think of when someone mentions the word "hospital."
   Another 97 are inpatient rehabilitation hospitals, where people recover
   from major surgeries and injuries. And the final 17 are long-term acute
   care hospitals. These are for patients who have complex medical needs and
   require long-term care.
       Now, you probably see the problem here. In the last chapter, I told
   you that hospital admissions were on the decline. So Medical Properties
   Trust's hospital focus may seem like a bad thing. But the company's man-
   agement has already taken that into consideration.
       For one thing, it chooses its properties very carefully. The hospitals it
   buys are generally the only ones serving their communities. It also looks


                                        87




                                                                         FTC-PROD-00000699


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 92 of 97



 88                                                   CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




 for hospitals where local doctors have offices. These are places patients go
  to for care even if they aren't taking up a hospital bed. Another thing man-
  agement looks for are neighborhoods with higher-income demographics,
  so they have more paying patients.
          Medical Properties Trust specializes in hospitals
          MPW's total actual revenue by asset type

                                                                  6.0%




                 General acute care hospitals
                 Inpatient rehabilitation hospitals

          •Long-term acute care hospitals




           Source: Medical Properties Trust


      Once a hospital is established, an entire infrastructure is built around
  it. Doctors' offices and physical therapy locations spring up next door.
  A whole network of services and vendors builds up around it. And once
  that infrastructure is in place, the real estate company owning the prop-
  erties can enjoy the benefits of tenants who are extremely motivated to
  keep their existing locations.
      The company also keeps a geographically diverse portfolio. While
  most of its properties are found in 29 U.S. states, it also owns facilities in
  the United Kingdom, Italy, Spain and Germany. Its most lucrative prop-
  erty represents just 3.7% of Medical Properties Trust's assets, meaning it
  could shut down entirely without ruining the company. And MPW works
  with 31 different medical groups, giving it a diverse client base.
      It invests in hospitals in one of four ways.
      First, it uses sale/leaseback transactions. This is where a hospital
  company raises cash by selling its building to Medical Properties, which
  in turn leases it back to the hospital company.




                                                                                         FTC-PROD-00000700


                         FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 93 of 97



   REGULAR CHECKS THANKS TO REGULAR CHECKUPS                               89




       It's actually a brilliant setup for both parties. The building (and the
   land it sits on) is an asset that would otherwise just sit on a hospital's
   balance sheet. So selling it generates cash for the hospital. And leasing
   the building from Medical Properties turns the building into an operating
   expense—which a for-profit hospital can deduct against taxable revenues.
       Then it signs a triple net lease, which means the tenant is responsible
   for taxes, insurance and operating expenses, which limits MPW's costs
   and uncertainty while allowing it to lock in a steady cash flow.
       The second way Medical Properties grows is through new construc-
   tion. The company's management is skilled at gaining tricky government
   approvals and then setting up the most competitive facilities in that local
   market. The company built a total of 19 facilities for Adeptus Health in
   2016, which it then leased to Adeptus for a minimum of 15 years. And in
   December 2017 it started work on an 88-bed hospital in Idaho Falls, Idaho.
       A third way is to invest in rehabbing and expanding existing hospitals.
   A prime example is in Houston, Texas, where the company rehabbed and
   expanded North Cypress Medical Center. Medical Properties funded the
   expansion and improvement while also doing a sale/leaseback. Now the
   hospital is as inviting to patients as a five-star hotel.
       And finally, the company lends money to medical groups to buy
   hospitals. About 20% of the company's assets consist of these mortgage
   loans. As is the case with other REITs, they represent property that Medi-
   cal Properties Trust could repossess if necessary.
       Each of these business lines would provide a steady stream of cash
   if Medical Properties Trust did nothing else but collect its checks. But
   instead, the company continues to look for opportunities to build its col-
   lection of properties. It spent $95 million on acquisitions in 2017, which
   helped boost the company's assets by 33%. It also helped boost its reve-
   nues significantly.
       In 2016, MPW raked in about $541 million. 2017's numbers blew
   that away, topping $704 million—a 30% increase. From that it extruded
   $289 million in income, a nice jump from 2016's $225 million income.




                                                                       FTC-PROD-00000701


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 94 of 97



 90                                                  CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




           Medical Properties Trust's revenue and profits just continue to rise
          750M
          700M         I-    Revenue
          650M               Earnings
          600M
          550M




                            I
          450M
          400M
          350M
          300M
          250M
          200M
          150M

                                2015              2016               2017
                   Source: Yahoo Finance


      And despite having to fund all that growth, Medical Properties Trust
  hasn't been stingy with its dividend. The company has boosted its payouts
  every year since 2013. Again, that's exactly what we want to see when we
  invest our money in a company.
          Medical Properties Trust's steady dividend boosts
          MPW's total dividend per share
          $1.00


          $0.95


          $0.90


          $0.85


          $0.80


          $0.75
                        2013               2014   2015        2016          2017
                  Source: Yahoo Finance

      This one should pass the Three Pillars screening with flying colors.
      Capital preservation: Medical Properties Trust has focused on devel-
  oping great business relationships with hospitals, and there's no company
  that does it better. While overall hospital admissions are dropping, MPW's
  team has carefully selected its partners in great areas.
      Growth: The company has a great collection of solid, high-reve-
  nue-producing hospital properties in high demand and limited supply in
  the market. Its revenue and earnings have taken off to match. And health




                                                                                        FTC-PROD-00000702


                            FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 95 of 97



   REGULAR CHECKS THANKS TO REGULAR CHECKUPS                              91




   care costs are expected to continue skyrocketing. It all points to Medical
   Properties Trust having a bright future.
       Yield: Like Welltower, Medical Properties Trust has been on a divi-
   dend-boosting spree lately. But it's also kept enough money to expand its
   operations wisely, bringing in more revenue. It's a pretty virtuous cycle,
   and one I recommend becoming part of.
       The bottom line is that Medical Properties Trust offers an alternative
   way to approach the booming health care market. Hospitals may not be
   as important as they once were, but they're also not in danger of dying
   out, either. And MPW will send you regular checks as long as people keep
   going for checkups.
       Action to take: Consider buying shares of Medical Properties
   Trust(MPW).
       Medical Properties Trust trades under the symbol MPW. Its tax identi-
   fication number is XX-XXXXXXX.




                                                                       FTC-PROD-00000703


                   FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 96 of 97




                               CONCLUSION:
               BEGIN COLLECTING YOUR
              "CONGRESSIONAL CHECKS"



   You've really got to hand it to the politicians. The Tax Cuts and Jobs Act of
   2017 will likely prove to be one of the most beneficial pieces of legislation
   passed under President Trump. Our economy is set to thrive as employers
   boost salaries and employees keep more of that hard-earned money.
       But passing the law also meant giving wealthy politicians one of the
   most blatant payoffs in recent memory. Senators and congressmen will
   see their tax bills plummet thanks to the REIT and FTE exclusions carved
   out by their addition of Section 199A to the U.S. tax code. They're lining
   up to receive some of the $1.7 trillion that's set to be paid out in 2018.
       So I rushed this book into production to give you a chance to claim a
   portion of those payouts for yourself.
       The companies I've shared could add thousands of dollars to your
   bank account every year. I know this for a fact, because readers of my
   newsletter Lifetime Income Report have written in to tell me about the
   payouts they've received.
       There was Chris T., a retiree in Colorado. He bought 3,000 shares
   of Annaly Capital Management, the company I discussed in Chapter 8.
   Thanks to his purchase, he was poised to collect a check for $900 every
   quarter—and more after that, as Annaly raised its dividend.
       There was also Justin F. He invested in the Blackstone Group, which I
   introduced in Chapter 6. His shares make him eligible to receive some of

                                        93




                                                                         FTC-PROD-00000704


                  FTC Ex. 50 - Rottner Decl., Att. 49
Case 1:19-cv-03100-JMC Document 2-53 Filed 10/24/19 Page 97 of 97



 94                                           CONGRESS' SECRET $1.17 TRILLION GIVEAWAY




  the $1.32 billion the company earns every year. When he wrote me, he
  was looking forward to receiving a $2,975 check.
      Keep in mind I received these letters before the tax law passed. If Chris
  and Justin have held onto their shares, they'll be sending fewer dollars to
  the IRS this year than they have before!
      I hope you enjoy similar success. In fact, I'd love to receive a letter
  from you telling me how much you've collected or stand to collect. Just
  shoot me an email at AskZach@AgoraFinancial.com.
      Remember, earning this money couldn't be simpler. Open a brokerage
  account, use the symbols I've provided to find the stocks you want to buy
  and then purchase some shares. Within three months, your first checks
  will arrive—and will, hopefully, keep growing from there.
      Also remember to monitor your positions carefully. Every company
  I've named in this book is a stock that is traded between investors. Each
  has the ability to rise and fall in price. So there is a risk of loss, especially
  if the general stock market gets in trouble.
      And finally, while I believe the Tax Cuts and Jobs Act of 2017 will help
  you keep more of the cash you earn from these companies, everyone's
  tax situation is different. Be sure to check with a tax adviser to make sure
 "Congressional Checks" will benefit you as much as they benefit the poli-
  ticians who voted for the law.
      With that, it's now all up to you. Best of luck!




                                                                                 FTC-PROD-00000705


                    FTC Ex. 50 - Rottner Decl., Att. 49
